
	

114 S3506 IS: Tax Technical Corrections Act of 2016
U.S. Senate
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3506
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2016
			Mr. Hatch (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make technical corrections, and for other purposes.
	
	
		1.Short title; table of contents; etc
 (a)Short titleThis Act may be cited as the Tax Technical Corrections Act of 2016. (b)Amendment of Internal Revenue Code of 1986Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.
 (c)Table of contentsThe table of contents for this Act is as follows:  Sec. 1. Short title; table of contents; etc. Title I—Tax technical corrections Sec. 101. Amendments relating to Protecting Americans from Tax Hikes Act of 2015. Sec. 102. Amendment relating to Consolidated Appropriations Act, 2016. Sec. 103. Amendments relating to Fixing America’s Surface Transportation Act. Sec. 104. Amendments relating to Surface Transportation and Veterans Health Care Choice Improvement Act of 2015. Sec. 105. Amendments relating to Stephen Beck, Jr., ABLE Act of 2014. Sec. 106. Amendment relating to American Taxpayer Relief Act of 2012. Sec. 107. Amendment relating to United States-Korea Free Trade Agreement Implementation Act. Sec. 108. Amendment relating to SAFETEA–LU. Sec. 109. Amendment relating to the American Jobs Creation Act of 2004. Title II—Technical corrections related to partnership audit rules Sec. 201. Scope of adjustments subject to partnership audit rules. Sec. 202. Determination of imputed underpayments. Sec. 203. Alternative procedure to filing amended returns for purposes of modifying imputed underpayment. Sec. 204. Treatment of passthrough partners in tiered structures. Sec. 205. Treatment of failure of partnership to pay imputed underpayment. Sec. 206. Other technical corrections related to partnership audit rules. Sec. 207. Effective date. Title III—Other corrections Sec. 301. Amendments relating to the Bipartisan Budget Act of 2015. Sec. 302. Amendments relating to the Energy Policy Act of 2005. Title IV—Clerical corrections and deadwood Sec. 401. Clerical corrections and deadwood-related provisions. ITax technical corrections 101.Amendments relating to Protecting Americans from Tax Hikes Act of 2015 (a)Amendment relating to section 105Section 132(f)(6)(A) is amended by striking the second sentence.
 (b)Amendments relating to section 121Section 41(c) is amended— (1)by striking paragraph (4),
 (2)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively, and (3)by striking the last sentence of paragraph (4)(C) (as so redesignated).
					(c)Amendments relating to section 143
 (1)Section 168(k)(2)(B)(i)(III) is amended by inserting binding before contract. (2)Section 168(k)(5)(B)(ii) is amended—
 (A)by inserting crop or after more than one, and (B)by inserting a marketable crop or yield of after begins bearing.
 (3)Section 168(k)(5)(F) is amended— (A)by striking (or is grafted to a plant that has already been planted before such date),
 (B)by inserting or grafted after which is planted, and (C)by striking (or so grafted) in clauses (i) and (ii) and inserting or grafted.
 (4)Section 168(k)(6) is amended to read as follows:  (6)Phase-downIn the case of qualified property placed in service by the taxpayer after December 31, 2017 (December 31, 2018, in the case of property described in subparagraph (B) or (C) of paragraph (2)), paragraph (1)(A) shall be applied by substituting for 50 percent—
 (A)40 percent in the case of— (i)property placed in service in 2018 (other than property described in subparagraph (B) or (C) of paragraph (2)), and
 (ii)property described in subparagraph (B) or (C) of paragraph (2) which is placed in service in 2019, and
 (B)30 percent in the case of— (i)property placed in service in 2019 (other than property described in subparagraph (B) or (C) of paragraph (2)), and
 (ii)property described in subparagraph (B) or (C) of paragraph (2) which is placed in service in 2020.. (5)Section 168(k)(7) is amended by striking paragraphs (1) and (2)(F) and inserting paragraphs (1), (2)(F), and (4).
					(d)Amendments relating to section 167
 (1)Section 168(j)(3) is amended by striking property to which paragraph (1) applies and inserting qualified Indian reservation property. (2)Section 168(j)(8) is amended by striking this subsection and inserting paragraph (1).
					(e)Amendments relating to section 202
 (1)Section 6722(c)(3)(A) is amended— (A)by striking any information return in clause (iii) and inserting such payee statement, and
 (B)by striking filed in the flush matter at the end and inserting furnished. (2)Section 202(e) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking provided and inserting furnished.
					(f)Amendments relating to section 203
 (1)Section 6109(i)(1)(A)(i) is amended by striking community-based certified acceptance agent and inserting community-based certifying acceptance agent. (2)Section 6109(i)(1)(B) is amended by striking Internal Revenue Service and inserting Internal Revenue Service, a community-based certifying acceptance agent approved by the Secretary,.
 (3)Section 6109(i)(3) is amended— (A)in subparagraph (A)—
 (i)by inserting ending after the issuance of such number before the period at the end of the first sentence, and (ii)by striking on the last day of such third consecutive taxable year and inserting on the day after the due date for the return of tax for such third consecutive taxable year, and
 (B)by striking subparagraph (B)(ii) and inserting the following:  (ii)if the individual does not file a return of tax (or is not included as a dependent on the return of tax of another taxpayer) for 3 consecutive taxable years at least one of which ends after December 18, 2015, the due date for the return of tax for such third consecutive taxable year..
 (4)Section 203(c) of the Protecting Americans from Tax Hikes Act of 2015 is amended— (A)by striking section 6109(i)(1)(A)(i) and inserting section 6109(i)(1),
 (B)by striking community-based certified acceptance agents and inserting community-based certifying acceptance agents, and (C)by striking Certified in the heading thereof and inserting Certifying.
 (5)Section 203(f) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking The amendments and inserting Except to the extent provided in section 6109(i)(3) of the Internal Revenue Code of 1986, the amendments.
 (g)Amendments relating to section 204Section 204(b) of the Protecting Americans from Tax Hikes Act of 2015 is amended— (1)by striking paragraph (2), and
 (2)by striking so much as precedes amendment made by this section and inserting the following: (b) Effective date.—The. (h)Amendments relating to section 205 (1)Section 24(e)(2) is amended by striking identifying number and inserting taxpayer identification number.
 (2)Section 205(c) of the Protecting Americans from Tax Hikes Act of 2015 is amended— (A)by striking paragraph (2), and
 (B)by striking so much as precedes shall apply to any return of tax and inserting the following: (c) Effective date.—The amendments made by this section. (i)Amendments relating to section 206Section 206(b) of the Protecting Americans from Tax Hikes Act of 2015 is amended—
 (1)by striking Except as provided in paragraph (2), the amendment in paragraph (1) and inserting The amendment, and (2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
 (j)Amendment relating to section 209Section 209(d)(2) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking amendment made by subsection (b) and inserting amendments made by subsections (b) and (c). (k)Amendments related to sections 102, 206, 207, 208, and 211 (1)Section 25A(b)(1) is amended—
 (A)in subparagraph (A) by striking $1,000 and inserting $2,000, and (B)in subparagraph (B)—
 (i)by striking 50 percent and inserting 25 percent, (ii)by striking $1,000 and inserting $2,000, and
 (iii)by striking the applicable limit and inserting $4,000. (2)Subparagraphs (A) and (C) of section 25A(b)(2) are amended by striking 2 in the heading and text of each subparagraph and inserting 4.
 (3)Section 25A(b)(4) is amended to read as follows:  (4)Restrictions on taxpayers who improperly claimed American Opportunity Tax Credit in prior years (A)Taxpayers making prior fraudulent or reckless claims (i)In generalNo American Opportunity Tax Credit shall be allowed under this section for any taxable year in the disallowance period.
 (ii)Disallowance periodFor purposes of subparagraph (A), the disallowance period is— (I)the period of 10 taxable years after the most recent taxable year for which there was a final determination that the taxpayer’s claim of the American Opportunity Tax Credit under this section was due to fraud, and
 (II)the period of 2 taxable years after the most recent taxable year for which there was a final determination that the taxpayer's claim of the American Opportunity Tax Credit under this section was due to reckless or intentional disregard of rules and regulations (but not due to fraud).
 (B)Taxpayers making improper prior claimsIn the case of a taxpayer who is denied the American Opportunity Tax Credit under this section for any taxable year as a result of the deficiency procedures under subchapter B of chapter 63, no American Opportunity Tax Credit shall be allowed under this section for any subsequent taxable year unless the taxpayer provides such information as the Secretary may require to demonstrate eligibility for such credit..
 (4)Section 25A(d) is amended to read as follows:  (d)Limitations based on modified adjusted gross income (1)American Opportunity Tax CreditThe American Opportunity Tax Credit (determined without regard to this paragraph) shall be reduced (but not below zero) by the amount which bears the same ratio to such credit (as so determined) as—
 (A)the excess of— (i)the taxpayer’s modified adjusted gross income for such taxable year, over
 (ii)$80,000 ($160,000 in the case of a joint return), bears to (B)$10,000 ($20,000 in the case of a joint return).
 (2)Lifetime Learning CreditThe Lifetime Learning Credit (determined without regard to this paragraph) shall be reduced (but not below zero) by the amount which bears the same ratio to such credit (as so determined) as—
 (A)the excess of— (i)the taxpayer’s modified adjusted gross income for such taxable year, over
 (ii)$40,000 ($80,000 in the case of a joint return), bears to (B)$10,000 ($20,000 in the case of a joint return).
 (3)Modified adjusted gross incomeFor purposes of this subsection, the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount excluded from gross income under section 911, 931, or 933..
 (5)Section 25A(f)(1) is amended by adding at the end the following new subparagraph:  (D)Required course materials taken into account for American Opportunity Tax CreditFor purposes of determining the American Opportunity Tax Credit, subparagraph (A) shall be applied by substituting tuition, fees, and course materials for tuition and fees..
 (6)Section 25A(g)(1) is amended— (A)by striking No credit and inserting the following:
							
 (A)In generalNo credit, and (B)by adding at the end the following new subparagraph:
							
								(B)Additional identification requirements with respect to American Opportunity Tax Credit
 (i)StudentThe requirements of subparagraph (A) shall not be treated as met with respect to the American Opportunity Tax Credit unless the individual's taxpayer identification number was issued on or before the due date for filing the return of tax for the taxable year.
 (ii)TaxpayerNo American Opportunity Tax Credit shall be allowed under this section if the taxpayer identification number of the taxpayer was issued after the due date for filing the return for the taxable year.
 (iii)InstitutionNo American Opportunity Tax Credit shall be allowed under this section unless the taxpayer includes the employer identification number of any institution to which qualified tuition and related expenses were paid with respect to the individual..
 (7)Section 25A(h) is amended to read as follows:  (h)Inflation adjustment (1)In generalIn the case of a taxable year beginning after 2001, the $40,000 and $80,000 amounts in subsection (d)(2) shall each be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2000 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000..
 (8)Section 25A(i) is amended to read as follows:  (i)Portion of American Opportunity Tax Credit made refundableForty percent of so much of the credit allowed under subsection (a) as is attributable to the American Opportunity Tax Credit (determined after application of subsection (d) and without regard to this paragraph and section 26(a)) shall be treated as a credit allowable under subpart C (and not allowed under subsection (a)). The preceding sentence shall not apply to any taxpayer for any taxable year if such taxpayer is a child to whom subsection (g) of section 1 applies for such taxable year..
 (9)The heading of section 25A is amended by striking Hope and inserting American Opportunity. (10)The item relating to section 25A in the table of contents for subpart A of part IV of subchapter A of chapter 1 is amended to read as follows:
						
							
								Sec. 25A. American Opportunity and Lifetime Learning credits..
 (11)The heading of section 25A(b) is amended by striking Hope Scholarship Credit and inserting American Opportunity Tax Credit. (12)The heading of section 25A(b)(2) is amended by striking hope scholarship credit and inserting american opportunity tax credit.
 (13)The heading of section 25A(c)(2)(A) is amended by striking hope scholarship and inserting american opportunity tax credit. (14)Section 25A, as amended by the preceding provisions of this Act, is amended by striking Hope Scholarship Credit each place it appears in the text and inserting American Opportunity Tax Credit.
 (15)The heading of section 529(c)(3)(B)(v) is amended by striking hope and inserting american opportunity. (16)The heading of section 530(d)(2)(C) is amended by striking hope and inserting american opportunity.
 (17)Section 6211(b)(4)(A), as amended by this Act, is amended by striking subsection (i)(5) and inserting subsection (i). (18)Section 6213(g)(2)(Q) is amended to read as follows:
						
 (Q)an omission of information required by section 25A(b)(4)(B) or an entry on the return claiming the American Opportunity Tax Credit for a taxable year for which such credit is disallowed under section 25A(b)(4)(A)..
 (19)Section 207(b)(1) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking the American opportunity tax credit under section 25A(i) of such Code and inserting the American Opportunity Tax Credit under section 25A of such Code. (l)Amendment relating to section 311 (1)The last sentence of section 355(h)(2)(B) is amended by striking 80 percent both places it appears and inserting at least 80 percent.
 (2)Section 355(h)(2) is amended— (A)by striking spinoffs in the heading of such paragraph and inserting distributions, and
 (B)by striking Spinoffs in the headings of subparagraphs (A) and (B) and inserting Distributions. (m)Amendment relating to section 318 (1)Section 856(c)(9)(A) is amended—
 (A)by striking Personal property and inserting the following:  (i)In generalPersonal property, and
 (B)by adding at the end the following new clause:  (ii)Treatment of gain on dispositionIf—
 (I)personal property is leased under, or in connection with, a lease of real property, for a period of not less than 1 year, and rents attributable to such personal property are treated as rents from real property under subsection (d)(1)(C),
 (II)any portion of such personal property and any portion of such real property are sold, or otherwise disposed of, in a single disposition (or contemporaneously in separate dispositions), and
 (III)the fair market value of the personal property so sold or contemporaneously disposed of (determined at the time of disposition) does not exceed 15 percent of the total fair market value of all of the personal and real property so sold or contemporaneously disposed of (determined at the time of disposition),
									any gain from such dispositions shall be treated for purposes of paragraphs (2)(H) and (3)(H) as
			 gain from the disposition of a real estate asset..
 (2)Section 856(c)(9)(B) is amended to read as follows:  (B)Certain personal property mortgaged in connection with real property (i)In generalIn the case of an obligation secured by a mortgage on both real property and personal property, if the fair market value of such personal property does not exceed 15 percent of the total fair market value of all such property, such obligation shall be treated—
 (I)for purposes of paragraph (3)(B), as an obligation described therein, (II)for purposes of paragraph (4)(A), as a real estate asset, and
 (III)for purposes of paragraphs (2)(D) and (3)(C), as a mortgage on real property. (ii)Determination of fair market value (I)In generalExcept as provided in subclause (II), the fair market value of all such property shall be determined for purposes of clause (i) in the same manner as the fair market value of real property is determined for purposes of apportioning interest income between real property and personal property under paragraph (3)(B).
 (II)Gain on dispositionFor purposes of applying clause (i)(III), fair market value shall be determined at the time of sale or other disposition..
					(n)Amendments relating to section 322
 (1)Section 897(k)(2) is amended— (A)by striking so much of subparagraph (B) as precedes amounts realized by the qualified shareholder and inserting the following:
							
 (B)ExceptionIn the case of a qualified shareholder with one or more applicable investors— (i)subparagraph (A)(i) shall not apply to the applicable percentage of the stock of the real estate investment trust held by the qualified shareholder, and
 (ii)the applicable percentage of the, and (B)by adding at the end the following new subparagraph:
							
 (F)Applicable percentageFor purposes of subparagraph (B), the term applicable percentage means the percentage of the value of the interests (other than interests held solely as a creditor) in the qualified shareholder held by applicable investors..
 (2)Section 897(k)(2)(D) is amended by striking paragraph and inserting subsection. (3)Section 897(k)(2)(E) is amended by striking and (C) and paragraph (4) and inserting and (D).
 (4)Section 897(k)(3)(B)(i) is amended by striking so much as precedes for a reduced rate of withholding and inserting the following:  (i)which—
 (I)is eligible for benefits under the comprehensive income tax treaty described in subparagraph (A)(i)(I), but only if the dividends article of such treaty imposes conditions on the benefits allowable in the case of dividends paid by a real estate investment trust, and
 (II)is eligible under such treaty. (5)Section 897(k)(3)(B)(ii) is amended—
 (A)by adding and at the end of subclause (II), and (B)by striking United States corporation in subclause (III) and inserting domestic corporation.
 (6)Section 322 of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking subsections (b)(2) and (c)(3), and the Internal Revenue Code of 1986 shall be applied as if such subsections, and amendments made thereby, had never been enacted.
 (7)Section 322(c)(2) of such Act is amended by striking take effect on and inserting the following: apply with respect to testing periods (as defined in section 897(h)(4)(D) of the Internal Revenue Code of 1986) ending on or after.
					(o)Amendments related to section 323
 (1)So much of subsection (l) of section 897 as precedes paragraph (2) thereof is amended to read as follows:
						
							(l)Exception for qualified foreign pension funds
 (1)In generalFor purposes of this section, a qualified foreign pension fund shall not be treated as a nonresident alien individual or a foreign corporation. For purposes of the preceding sentence, an entity all the interests of which are held by a qualified foreign pension fund shall be treated as such a fund..
 (2)Subparagraph (B) of section 897(l)(2) is amended to read as follows:  (B)which is established—
 (i)by such country (or one or more political subdivisions thereof) to provide retirement or pension benefits to participants or beneficiaries that are current or former employees (including self-employed individuals) or persons designated by such employees, as a result of services rendered by such employees to their employers, or
 (ii)by one or more employers to provide retirement or pension benefits to participants or beneficiaries that are current or former employees (including self-employed individuals) or persons designated by such employees in consideration for services rendered by such employees to such employers,.
 (3)Section 897(l)(2)(D) is amended by striking provides annual information reporting about its beneficiaries to the relevant tax authorities and inserting with respect to which annual information about its beneficiaries is provided, or is otherwise available, to the relevant tax authorities.
 (4)Section 897(l)(2)(E) is amended— (A)by striking such entity in clause (i) and inserting such entity or arrangement, and
 (B)by striking or such income is taxed at a reduced rate in clause (ii) and inserting , or such income is excluded from the gross income of such entity or arrangement or is taxed at a reduced rate.
						(p)Amendments relating to section 333
 (1)Section 831(b)(2) is amended by redesignating subparagraph (D) as subparagraph (E) and by inserting after subparagraph (C) the following new subparagraph:
						
 (D)Look-through of reinsurance and fronting arrangementsIn the case of reinsurance or any fronting, intermediary, or similar arrangement, the term policyholder means each policyholder of the underlying direct written insurance with respect to such reinsurance or arrangement..
					(2)
 (A)Subclause (II) of section 831(b)(2)(B)(i) is amended by striking specified assets and inserting relevant specified assets. (B)Section 831(b)(2)(B)(ii) is amended by redesignating subclauses (II), (III), and (IV) as subclauses (III), (IV), and (V), respectively, and by inserting after subclause (I) the following new subclause:
							
 (II)Relevant specified assetsThe term relevant specified assets means, with respect to any specified holder with respect to any insurance company, the aggregate amount of the specified assets, with respect to such insurance company, any interest in which is held (directly or indirectly) by any spouse or specified relation of such specified holder. Such term shall not include any specified asset solely by reason of an interest in such asset which was acquired by such spouse or specified relation by bequest, devise, or inheritance from a decedent during the taxable year of the insurance company or the preceding taxable year. For purposes of this subclause, the term specified relation means any individual with respect to whom the specified holder bears a relationship described in subclause (I)..
 (q)Effective dateThe amendments made by this section shall take effect as if included in the provision of the Protecting Americans from Tax Hikes Act of 2015 to which they relate.
				102.Amendment relating to Consolidated Appropriations Act, 2016
 (a)Amendment relating to section 305 of division PSection 199(c)(3)(C)(i) is amended— (1)by inserting who elects the application of this clause for any taxable year, after In the case of any taxpayer,
 (2)by striking and who and inserting , and who, (3)by striking the taxable year and inserting such taxable year, and
 (4)by striking under subsection (d)(9)(B) and inserting (as defined in subsection (d)(9)(B)). (b)Effective dateThe amendment made by this section shall take effect as if included in section 305 of division P of the Consolidated Appropriations Act, 2016.
				103.Amendments relating to Fixing America’s Surface Transportation Act
				(a)Amendments relating to section 32101
 (1)Section 7345(e)(1) is amended— (A)by striking or the Tax Court and inserting , or against the Commissioner in the Tax Court,, and
 (B)by adding at the end the following: For purposes of the preceding sentence, the court first acquiring jurisdiction over such an action shall have sole jurisdiction..
 (2)Section 7345(f) is amended by striking subsection (a) and inserting subsection (b)(1)(B). (b)Effective dateThe amendments made by this section shall take effect as if included in section 32101 of the Fixing America’s Surface Transportation Act.
				104.Amendments relating to Surface Transportation and Veterans Health Care Choice Improvement Act of
			 2015
 (a)Amendment relating to section 2004Section 6662(k) is amended to read as follows:  (k)Inconsistent estate basis reportingFor purposes of this section, there is an inconsistent estate basis if the adjusted basis of property (to which section 1014(f) applies) claimed on a return exceeds the amount that would have been so claimed if the basis of such property had been properly determined under such section..
 (b)Amendments relating to section 2008Section 9503(e)(2) is amended— (1)by striking per gallon in subparagraph (C) and inserting per energy equivalent of a gallon of diesel (as defined in section 4041(a)(2)(D)), and
 (2)by striking per gallon in subparagraph (D) and inserting per energy equivalent of a gallon of gasoline (as defined in section 4041(a)(2)(C)). (c)Effective dateThe amendments made by this section shall take effect as if included in the provision of the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 to which they relate.
				105.Amendments relating to Stephen Beck, Jr., ABLE Act of 2014
 (a)Amendments relating to section 208Section 208(h) of the Stephen Beck, Jr., ABLE Act of 2014 is amended— (1)by striking so much as precedes made by this section and inserting the following:
						
							(h)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments, (2)by inserting , and statements required to be furnished, after returns required to be filed, and
 (3)by adding at the end the following new paragraph:  (2)Subsection (c)The amendment made by subsection (c) shall apply to returns or claims for refund filed after December 31, 2014..
 (b)Effective dateThe amendments made by this section shall take effect as if included in section 208 of the Stephen Beck, Jr., ABLE Act of 2014.
				106.Amendment relating to American Taxpayer Relief Act of 2012
 (a)Amendment relating to section 104Section 6211(b)(4)(A) is amended by striking subsection (i)(6) and inserting subsection (i)(5). (b)Effective dateThe amendment made by this section shall take effect as if included in section 104 of the American Taxpayer Relief Act of 2012.
				107.Amendment relating to United States-Korea Free Trade Agreement Implementation Act
 (a)Amendment relating to section 501Section 501(b) of the United States-Korea Free Trade Agreement Implementation Act is amended by striking returns required to be filed and inserting documents prepared.
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 501 of the United States-Korea Free Trade Agreement Implementation Act.
				108.Amendment relating to SAFETEA–LU
 (a)Amendment relating to section 11125Section 5681(b) is amended by striking who has paid the special tax (or who is exempt from payment of such special tax by reason of the provisions of section 5113(a)) and inserting who meets the requirements of section 5121(a) and section 5124 (or who is exempt from such requirements by reason of section 5121(b)).
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 11125 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users.
				109.Amendment relating to the American Jobs Creation Act of 2004
 (a)Amendment relating to section 319Section 501(c)(12)(E) is amended by striking means the Federal Energy Regulatory Commission and all that follows and inserting:  means—(i)the Federal Energy Regulatory Commission, and (ii)in the case of any utility with respect to which all of the electricity generated, transmitted, or distributed by such utility is generated, transmitted, distributed, and consumed in the same State, the State agency of such State with the authority to regulate electric utilities..
 (b)Effective dateThe amendment made by this section shall take effect as if included in section 319 of the American Jobs Creation Act of 2004.
				IITechnical corrections related to partnership audit rules
			201.Scope of adjustments subject to partnership audit rules
 (a)In generalSection 6241(2) is amended to read as follows:  (2)Partnership adjustment (A)In generalThe term partnership adjustment means any adjustment to a partnership-related item.
 (B)Partnership-related itemThe term partnership-related item means— (i)any item or amount with respect to the partnership (without regard to whether or not such item or amount appears on the partnership’s return and including any item or amount relating to any transaction with, basis in, or liability of, the partnership) which is relevant (determined without regard to this subchapter) in determining the tax liability of any person under chapter 1, and
 (ii)any partner’s distributive share of any item or amount described in clause (i).. (b)Coordination with other chaptersSection 6241 is amended by adding at the end the following new paragraph:
					
 (9)Coordination with other chaptersThis subchapter shall not apply with respect to any tax imposed (or any amount required to be deducted or withheld) under chapter 2, 2A, 3, or 4, except that any partnership adjustment determined under this subchapter for purposes of chapter 1 shall be taken into account for purposes of determining any such tax to the extent that such adjustment is relevant to such determination..
				(c)Conforming amendments
 (1)Section 6211(c) is amended to read as follows:  (c)Coordination with subchapter CIn determining the amount of any deficiency for purposes of this subchapter, adjustments to partnership-related items shall be made only as provided in subchapter C..
 (2)Section 6221(a) is amended to read as follows:  (a)In generalAny adjustment to a partnership-related item shall be determined, and any tax attributable thereto shall be assessed and collected, and the applicability of any penalty, addition to tax, or additional amount which relates to an adjustment to any such item shall be determined, at the partnership level, except to the extent otherwise provided in this subchapter..
 (3)Section 6222(a) is amended to read as follows:  (a)In generalA partner shall, on the partner’s return, treat any partnership-related item in a manner which is consistent with the treatment of such item on the partnership return..
 (4)Section 6226(a)(2) is amended by striking any adjustment to income, gain, loss, deduction, or credit and inserting any adjustment to a partnership-related item. (5)Section 6227(a) is amended by striking items of income, gain, loss, deduction, or credit of the partnership and inserting partnership-related items.
 (6)Section 6231(a)(1) is amended by striking any item of income, gain, loss, deduction, or credit of a partnership for a partnership taxable year and inserting any partnership-related item for any partnership taxable year.
 (7)Section 6234(c) is amended by striking all items of income, gain, loss, deduction, or credit of the partnership and inserting all partnership-related items. 202.Determination of imputed underpayments (a)In generalSection 6225(b) is amended to read as follows:
					
 (b)Determination of imputed underpaymentsFor purposes of this subchapter— (1)In generalExcept as otherwise provided in this section, any imputed underpayment with respect to any reviewed year shall be determined by the Secretary by—
 (A)appropriately netting all partnership adjustments with respect to such reviewed year, and (B)applying the highest rate of tax in effect for the reviewed year under section 1 or 11.
 (2)Adjustments to distributive shares of partners not nettedIn the case of any adjustment which reallocates the distributive share of any item from one partner to another, such adjustment shall be taken into account by disregarding so much of such adjustment as results in a decrease in the amount of the imputed underpayment.
 (3)Adjustments separately netted by categoryFor purposes of paragraph (1)(A), partnership adjustments for any reviewed year shall first be separately determined (and netted as appropriate) within each category of items that are required to be taken into account separately under section 702(a) or other provision of this title.
 (4)Limitation on adjustments that may be taken into accountIf any adjustment would (but for this paragraph)— (A)result in a decrease in the amount of the imputed underpayment, and
 (B)could be subject to any additional limitation under the provisions of this title (or not allowed, in whole or in part, against ordinary income) if such adjustment were taken into account by any person,
								such adjustment shall not be taken into account under paragraph (1)(A) except to the extent
			 otherwise provided by the Secretary..
				(b)Conforming amendments
 (1)Section 6225(a) is amended to read as follows:  (a)In generalIn the case of any adjustments by the Secretary to any partnership-related items with respect to any reviewed year of a partnership—
 (1)if such adjustments result in an imputed underpayment, the partnership shall pay an amount equal to such imputed underpayment in the adjustment year as provided in section 6232, and
 (2)if such adjustments do not result in an imputed underpayment, such adjustments shall be taken into account by the partnership in the adjustment year..
 (2)Section 6225(c) is amended by adding at the end the following new paragraph:  (9)Modification of adjustments not resulting in an imputed underpaymentThe Secretary shall establish procedures under which the adjustments described in subsection (a)(2) may be modified in such manner as the Secretary determines appropriate..
					203.Alternative procedure to filing amended returns for purposes of modifying imputed underpayment
 (a)In generalSection 6225(c)(2) is amended to read as follows:  (2)Procedures for partners to take adjustments into account (A)Amended returns of partnersSuch procedures shall provide that if—
 (i)one or more partners file returns for the taxable year of the partners which includes the end of the reviewed year of the partnership (and for any taxable year with respect to which any tax attribute is affected by reason of any adjustment referred to in clause (ii)),
 (ii)such returns take into account all adjustments under subsection (a) properly allocable to such partners (and the effect of such adjustments on any tax attributes), and
 (iii)payment of any tax due is included with such returns, then the imputed underpayment amount shall be determined without regard to the portion of the adjustments so taken into account.(B)Alternative procedure to filing amended returnsSuch procedures shall provide that, with respect to any partner referred to in subparagraph (A), the requirements of subparagraph (A) shall be treated as satisfied with respect to adjustments properly allocable to such partner if, in lieu of filing the returns described in such subparagraph—
 (i)the amounts described in subparagraph (A)(iii) are paid by the partner, (ii)the adjustments to the tax attributes of such partner referred to in subparagraph (A)(ii) are binding with respect to all subsequent taxable years of the partner, and
 (iii)such partner provides, in the form and manner specified by the Secretary (including, if the Secretary so specifies, in the same form as on an amended return), such information as the Secretary may require to carry out this subparagraph.
 (C)Reallocation of distributive shareIn the case of any adjustment which reallocates the distributive share of any item from one partner to another, this paragraph shall apply with respect to any such partner only if the requirements of subparagraph (A) or (B) are satisfied with respect to all partners affected by such adjustment.
 (D)Application of statute of limitationsSections 6501 and 6511 shall not apply with respect to any return filed for purposes of subparagraph (A)(i) or any amount paid under subparagraph (A)(iii) or (B)(i), but only with respect to adjustments referred to in subparagraph (A)(ii).
 (E)Application to tiered partnershipsIn the case of any partnership any partner of which is a partnership, except as otherwise provided by the Secretary, subparagraph (B) shall apply with respect to any partner in the chain of ownership of such partnerships. For purposes of applying the preceding sentence, an S corporation and its shareholders shall be treated in the same manner as a partnership and its partners..
 (b)Conforming amendmentSection 6201(a)(1) is amended by inserting (or payments under section 6225(c)(2)(B)(i)) after returns or lists. 204.Treatment of passthrough partners in tiered structures (a)In generalSection 6226(b) is amended by adding at the end the following new paragraph:
					
						(4)Treatment of partnerships in tiered structures
 (A)In generalIf a partner which receives a statement under subsection (a)(2) is a partnership or an S corporation, such partner shall, with respect to the partner’s share of the adjustment—
 (i)file with the Secretary a partnership adjustment tracking report which includes such information as the Secretary may require, and
 (ii)either— (I)pay the imputed underpayment under rules similar to the rules of section 6225 (other than paragraphs (2)(A), (6), (7), and (9) of subsection (c) thereof), or
 (II)furnish statements under rules similar to the rules of subsection (a)(2). (B)Due dateFor purposes of subparagraph (A), with respect to a partner’s share of the adjustment, the partnership adjustment tracking report shall be filed, and the imputed underpayment shall be paid or statements shall be furnished, not later than the due date for the return for the taxable year of the audited partnership which includes the date the final determination was made with respect to such partnership.
 (C)Partnership payment of tax not permitted if elected out of subchapterIn the case of a partnership which has elected the application of section 6221(b) with respect to the taxable year of the partnership which includes the end of the reviewed year of the audited partnership, this paragraph shall apply notwithstanding such election, except that subparagraph (A) shall be applied without regard to clause (ii)(I) thereof.
 (D)Audited partnershipFor purposes of this paragraph, the term audited partnership means, with respect to any partner described in subparagraph (A), the partnership in the chain of ownership originally electing the application of this section..
				(b)Conforming amendments
 (1)Section 6226(b)(1) is amended by striking Each partner’s and inserting Except as provided in paragraph (4), each partner’s. (2)Section 6226(c)(2) is amended by inserting or which is described in subsection (b)(4)(A)(ii)(I), after is elected,.
 205.Treatment of failure of partnership to pay imputed underpaymentSection 6232 is amended by adding at the end the following new subsection:  (f)Failure To pay imputed underpayment (1)In generalIf any amount of any imputed underpayment to which section 6225 applies or which is described in section 6226(b)(4)(A)(ii)(I) (or any interest or penalties with respect to any such amount) has not been paid by the date which is 10 days after the date on which the Secretary provides notice and demand for such payment—
 (A)section 6621(a)(2)(B) shall be applied by substituting 5 percentage points for 3 percentage points with respect to such amount, and (B)the Secretary may assess upon each partner of the partnership (determined as of the close of the adjustment year) a tax equal to such partner’s proportionate share of such amount (including any such interest or penalties, determined after application of subparagraph (A)).
 (2)Proportionate shareFor purposes of paragraph (1), a partner’s proportionate share is such percentage as the Secretary may determine on the basis of such partner’s distributive share of items under section 702. The Secretary shall make determinations under the preceding sentence such that the aggregate proportionate shares so determined total 100 percent.
 (3)Coordination with partnership liabilityThe liability of the partnership for any amount with respect to which a partner is made liable under paragraph (1) shall be reduced upon payment by the partner of such amount. Paragraph (1)(B) shall not apply with respect to any amount after the date on which such amount is paid by the partnership.
 (4)S corporationsFor purposes of this subsection, an S corporation and its shareholders shall be treated in the same manner as a partnership and its partners.
						(5)Rules related to assessment and collection
 (A)Deficiency procedures not applicableSubchapter B shall not apply to any assessment or collection under this paragraph. (B)Limitation on assessmentExcept as otherwise provided in this chapter, no assessment may be made with respect to any partner with respect to an amount under paragraph (1) (and no levy or proceeding in any court for the collection of such amount may begin) after the date which is 2 years after the date on which the Secretary provides notice and demand to the partnership with respect to such amount..
			206.Other technical corrections related to partnership audit rules
				(a)Limitation on amendment of statements furnished to partners not applicable to partnerships electing
 out of partnership audit rulesSection 6031(b) is amended by striking the last sentence and inserting the following:  Information required to be furnished by the partnership under this subsection may not be amended after the due date of the return under subsection (a) to which such information relates, except—(1)in the case of a partnership which has elected the application of section 6221(b) for the taxable year,
 (2)as provided in the procedures under section 6225(c), (3)with respect to statements under section 6226, or
 (4)as otherwise provided by the Secretary.. (b)Administrative adjustment request and partnership adjustment tracking report not treated as amended return for purposes of modification of imputed underpaymentsSection 6225(c)(2), as amended by the preceding provisions of this Act, is amended by adding at the end the following new subparagraph:
					
 (F)Adjustments not treated as amended returnAn administrative adjustment request under section 6227 and a partnership adjustment tracking report under section 6226(b)(4)(A) shall not be treated as a return for purposes of this paragraph..
				(c)Clarification of final determination with respect to partnership adjustment
 (1)In generalSection 6226(a)(2) is amended by striking in the notice of final partnership adjustment and inserting by reference to the final determination with respect to such adjustment. (2)Final determinationSection 6225(d) is amended by adding at the end the following new paragraph:
						
 (3)Final determinationThe final determination is made with respect to an adjustment on the date on which— (A)in the case of an adjustment pursuant to the decision of a court in a proceeding brought under section 6234, such decision becomes final,
 (B)in the case of an administrative adjustment request under section 6227, such administrative adjustment request is filed, or
 (C)in any other case, 90 days after the date on which the notice of the final partnership adjustment is mailed under section 6231..
					(3)Conforming amendments
 (A)Section 6225(d)(2) is amended by striking in which— and all that follows and inserting in which the final determination is made with respect to the adjustment.. (B)Section 6227(b) is amended by striking is made both places it appears and inserting is filed.
 (d)Clarification of assessment authoritySection 6226(a) is amended by inserting (and no assessment of tax, levy, or proceeding in any court for the collection of such underpayment shall be made against such partnership) after section 6225 shall not apply with respect to such underpayment.
				(e)Treatment of partnership adjustments that result in decrease in tax in case of election To push out
 adjustmentsSection 6226(b) is amended— (1)by striking increased in paragraph (1) and inserting adjusted,
 (2)by striking adjustment amounts each place it appears in paragraphs (1) and (2) and inserting correction amounts, (3)by striking increase each place it appears in subparagraphs (A) and (B) of paragraph (2) and inserting increase or decrease,
 (4)by striking plus at the end of paragraph (2)(A) and inserting and, and (5)by striking Adjustment amounts in the heading of paragraph (2) and inserting Correction amounts.
					(f)Time limitation for notice of proposed adjustment
 (1)In generalSection 6231 is amended by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and by inserting after subsection (a) the following new subsection:
						
							(b)Timing of notices
 (1)Notice of proposed partnership adjustmentAny notice of a proposed partnership adjustment shall not be mailed later than the date determined under section 6235 (determined without regard to paragraphs (2) and (3) of subsection (a) thereof).
								(2)Notice of final partnership adjustment
 (A)In generalExcept to the extent that the partnership elects to waive the application of this subparagraph, any notice of a final partnership adjustment shall not be mailed earlier than 270 days after the date on which the notice of the proposed partnership adjustment is mailed.
 (B)Statute of limitations on adjustmentFor the period of limitations on making adjustments, see section 6235.. (2)Conforming amendmentSection 6231(a) is amended by striking Any notice of a final partnership adjustment and all that follows through Such notices and inserting Any notice of a final partnership adjustment.
 (g)Deposit To suspend interest on imputed underpaymentSection 6233 is amended by adding at the end the following new subsection:  (c)Deposit To suspend interestFor rules allowing deposits to suspend running of interest on potential underpayments, see section 6603..
 (h)Treatment of special enforcement mattersSection 6241, as amended by the preceding provisions of this Act, is amended by adding at the end the following new paragraph:
					
						(10)Treatment of special enforcement matters
 (A)In generalIn the case of partnership-related items which involve special enforcement matters, the Secretary may prescribe regulations pursuant to which—
 (i)this subchapter (or any portion thereof) does not apply to such items, and (ii)such items are subject to such special rules (including rules related to assessment and collection) as the Secretary determines to be necessary for the effective and efficient enforcement of this title.
 (B)Special enforcement mattersFor purposes of subparagraph (A), the term special enforcement matters means— (i)failure to comply with the requirements of section 6226(b)(4)(A)(ii),
 (ii)assessments under section 6851 (relating to termination assessments of income tax) or section 6861 (relating to jeopardy assessments of income, estate, gift, and certain excise taxes),
 (iii)criminal investigations, (iv)indirect methods of proof of income,
 (v)foreign partnerships, and (vi)other matters that the Secretary determines by regulation present special enforcement considerations..
				(i)Penalties related to administrative adjustment requests and partnership adjustment tracking reports
 (1)Failure to paySection 6651 is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection:
						
 (i)Application to imputed underpaymentFor purposes of this section, any failure to comply with section 6226(b)(4)(A)(ii) shall be treated as a failure to pay the amount described in subclause (I) thereof and such amount shall be treated for purposes of this section as an amount shown as tax on a return specified in subsection (a)(1)..
 (2)Failure to file partnership adjustment tracking reportSection 6698(a) is amended— (A)in the matter preceding paragraph (1) by inserting , or a partnership adjustment tracking report under section 6226(b)(4)(A), after under section 6031,
 (B)in paragraph (1) by inserting , or such report, after such return, and (C)in paragraph (2)—
 (i)by inserting or a report after a return, and (ii)by inserting or 6226(b)(4)(A), respectively before the comma at the end.
 (3)Tax return preparer related penaltiesSection 6696(e)(1) is amended by inserting , any administrative adjustment request under section 6227, and any partnership adjustment tracking report under section 6226(b)(4)(A) before the period at the end.
 (4)Frivolous tax submissionsSection 6702 is amended by adding at the end the following new subsection:  (f)Partnership adjustmentsAn administrative adjustment request under section 6227 and a partnership adjustment tracking report under section 6226(b)(4)(A) shall be treated as a return for purposes of this section..
 (j)Adjusted Schedule K–1 treated as payee statementSection 6724(d)(2) is amended by striking or at the end of subparagraph (HH), by striking the period at the end of subparagraph (II) and inserting , or, and by inserting after subparagraph (II) the following new subparagraph:
					
 (JJ)section 6226(a)(2) (relating to statements relating to alternative to payment of imputed underpayment by partnership) or under any other provision of this title which provides for the application of rules similar to such section..
				(k)Clerical corrections
 (1)Section 6232(d)(1)(A) is amended by striking a item and inserting an item. (2)Section 6232(e) is amended by striking thereof.
 (3)Section 6235(a) is amended by striking subpart and inserting subchapter. (4)Section 6235(a)(3) is amended by striking section 6225(c)(7) and inserting section 6225(c)(7)).
 (5)Section 6241(5) is amended by striking sections 6234 and inserting section 6234. (6)The heading of the first part of subchapter C of chapter 63 is amended to read as follows:
						
							IIn general.
 (7)The heading of the second part of subchapter C of chapter 63 is amended to read as follows:  IIPartnership adjustments. (8)The heading of the third part of subchapter C of chapter 63 is amended to read as follows:
						
							IIIProcedure.
 (9)The heading of the fourth part of subchapter C of chapter 63 is amended to read as follows:  IVDefinitions and special rules. 207.Effective dateThe amendments made by this title shall take effect as if included in section 1101 of the Bipartisan Budget Act of 2015.
			IIIOther corrections
			301.Amendments relating to the Bipartisan Budget Act of 2015
				(a)Amendments relating to section 1101
 (1)Section 6011(e) is amended by adding at the end the following new paragraph:  (5)Special rules for partnerships (A)Partnerships permitted to be required to file on magnetic mediaIn the case of a partnership, paragraph (2)(A) shall be applied by substituting for 250 the following amount:
 (i)In the case of returns and statements relating to calendar year 2018, 200. (ii)In the case of returns and statements relating to calendar year 2019, 150.
 (iii)In the case of returns and statements relating to calendar year 2020, 100. (iv)In the case of returns and statements relating to calendar year 2021, 50.
 (v)In the case of returns and statements relating to calendar years after 2021, 20. (B)Partnerships required to file on magnetic mediaNotwithstanding subparagraph (A) and paragraph (2)(A), the Secretary shall require partnerships having more than 100 partners to file returns on magnetic media..
 (2)Section 6011(e)(2) is amended by striking the last sentence. (b)Effective dateThe amendments made by this section shall take effect as if included in section 1101 of the Bipartisan Budget Act of 2015.
				302.Amendments relating to the Energy Policy Act of 2005
				(a)Amendments relating to section 1253
 (1)Subclause (II) of section 168(e)(3)(B)(vi) is amended by striking is a qualifying small power production facility and all that follows and inserting has a power production capacity of not greater than 80 megawatts, or. (2)The last sentence of section 168(e)(3)(B) is amended by striking clause (vi)(I) and all that follows and inserting subclause (I) or (II) of clause (vi) by reason of being public utility property..
 (b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.
				IVClerical corrections and deadwood
			401.Clerical corrections and deadwood-related provisions
				(a)Clerical corrections
 (1)The table of subchapters for chapter 1 is amended by moving the item relating to subchapter R before the item relating to subchapter S.
					(2)
 (A)Sections 22(c)(3)(A)(i)(III), 104(b)(2)(D), 140(a)(3), and 149(b)(3)(A)(i) are each amended by striking Veterans’ Administration and inserting Department of Veterans Affairs.
 (B)The heading of section 4980H(c)(2)(F) is amended by striking Veterans Administration and inserting Department of Veterans Affairs. (C)Section 6050H(h)(3)(B)(i) is amended by striking Veterans Administration and inserting Department of Veterans Affairs.
 (3)Section 24(d) is amended by redesignating paragraph (5) as paragraph (3). (4)Section 25C(b)(2) is amended by striking subsection (c)(2)(B) and inserting subsection (c)(3)(B).
 (5)Section 25C(d)(3) is amended— (A)by striking the period at the end of subparagraph (B) and inserting a comma, and
 (B)by striking the period at the end of subparagraph (D) and inserting , and. (6)Section 25C(g)(2) is amended by striking 2016.. and inserting 2016..
 (7)The table of sections for subpart D of part IV of subchapter A of chapter 1 is amended— (A)by striking the item relating to section 41 which relates to the employee stock ownership credit, and
 (B)by moving the item relating to section 45K after the item relating to section 45J. (8)Section 38(b)(34) is amended by adding a comma at the end.
 (9)The heading of section 40(g)(2) is amended by striking Aggregration and inserting Aggregation. (10)The heading of section 42(e)(2)(B) is amended by striking etc, and inserting etc.,.
					(11)
 (A)Section 42(d)(4)(C)(i) is amended by striking as defined in paragraph (5)(C) and inserting as defined in paragraph (5)(B)(ii). (B)Section 42(f)(5)(B)(ii)(I) is amended by striking (d)(6)(C) and inserting (d)(6)(B).
 (C)Section 42(k)(2)(B) is amended— (i)by striking (d)(6)(B) and inserting (d)(6)(C), and
 (ii)by striking building.. in clause (ii) and inserting building.. (D)Section 42(m)(1)(B)(ii)(III) is amended by striking as defined in subsection (d)(5)(C) and inserting as defined in subsection (d)(5)(B)(ii).
 (12)Section 42(h)(5)(C)(ii) is amended by striking ; and and inserting , and. (13)Section 42(i)(3)(D)(ii)(I) is amended by striking the period at the end.
 (14)Section 45(c)(6) is amended by striking section 2(27) and inserting section 1004(27). (15)Section 45(c)(7)(A)(i)(II) is amended by striking for purpose and inserting for the purpose.
 (16)Section 45(c)(7)(A)(i)(III) is amended by striking the period at the end and inserting , or. (17)Section 45C(b)(2)(A)(ii)(II) is amended by striking ; and and inserting , and.
 (18)Section 45D(f)(1)(F) is amended by adding , and at the end. (19)Section 45H(d) is amended by striking purposes this and inserting purposes of this.
 (20)Section 48(a)(1) is amended by striking (3)(B), and (4)(B) and inserting and (3)(B). (21)Section 48(a)(6)(B) is amended by striking property energy property and inserting energy property.
 (22)Section 48(c)(2)(B) is amended by striking equal $200 and inserting equal to $200. (23)Section 48(d)(3) is amended—
 (A)by striking shall in the matter that precedes subparagraph (A), and (B)by inserting shall before not in subparagraph (A).
 (24)Section 49(a)(1)(D)(iii) is amended by striking share-holder in the last sentence and inserting shareholder. (25)Section 50(b)(2)(A) is amended by striking the period at the end and inserting a semicolon.
 (26)Section 51(c)(4) is amended by adding a period at the end. (27)Section 51(d)(3)(A)(ii)(II) is amended by adding a comma at the end.
 (28)Section 51(d)(8) is amended by striking food stamp recipient in the heading thereof and inserting supplemental nutrition assistance program benefits recipient. (29)Section 51(i)(1)(A) is amended by striking entity, and inserting entity.
 (30)The item relating to section 54C in the table of sections for subpart I of part IV of subchapter A of chapter 1 is amended to read as follows:
						
							
								Sec. 54C. New clean renewable energy bonds..
 (31)Section 58(a)(2)(A) is amended by striking 461(j) and inserting 461(k). (32)Section 62(a)(20) is amended by inserting a comma after United States Code.
 (33)Section 62(e)(1) is amended by striking (2 U.S.C. 1202) and inserting (42 U.S.C. 2000e–16b). (34)Section 68(b)(2) is amended by striking shall be shall be and inserting shall be.
 (35)The heading of section 82 is amended by striking for expenses of moving and inserting of moving expenses. (36)The heading of section 84 is amended by striking political organization and inserting political organizations.
 (37)Section 105(h)(7)(B) is amended by striking subparagraph (A) and inserting subparagraph (A)). (38)Section 125(e)(2) is amended by striking subparagraphs and inserting subparagraph.
 (39)Section 132(c)(4) is amended by striking peforming and inserting performing. (40)Section 134(b)(6) is amended by striking an combat and inserting a combat.
 (41)Section 139(c)(2) is amended by striking federally and inserting a federally. (42)Section 139E(c)(1) is amended by striking (43 U.S.C. 1601, et seq.) and inserting (43 U.S.C. 1601 et seq.).
 (43)Section 139E(c)(3) is amended by striking 2013 and inserting 2014. (44)The item relating to section 143 in the table of sections for subpart A of part IV of subchapter B of chapter 1 is amended to read as follows:
						
							
								Sec. 143. Mortgage revenue bonds; qualified mortgage bond and qualified veterans’ mortgage bond..
 (45)Section 141(e)(2) is amended by striking , and and inserting a period. (46)Section 142(d)(2)(C) is amended by inserting section before 42(i)(3)(D).
 (47)Section 148(f)(4)(C)(xiv) is amended by striking subpargraph and inserting subparagraph. (48)Section 163(e)(5)(C)(ii) is amended by inserting in before subsection (i)(1)(B).
 (49)Section 168(d)(3)(B)(i) is amended by inserting a comma after real property. (50)Section 168(e)(3)(C)(i) is amended by striking and.
 (51)Section 169(d)(5)(B) is amended by inserting a before facility. (52)Section 170(b)(1)(A)(ix) is amended by inserting National before Agricultural.
 (53)Section 172(d)(5) is amended by striking section 243 and inserting sections 243. (54)Section 179D(d)(1)(B) is amended by striking which and inserting such that.
 (55)Section 199 is amended by striking so much of subsection (a) as precedes There shall be allowed and inserting (a) Allowance of deduction.—. (56)Section 219(f)(1) is amended by striking term compensation includes in the last sentence and inserting term compensation includes.
 (57)Section 219(g)(8) is amended by striking shall each be and inserting shall be. (58)Section 223(d)(2)(A) is amended by striking section 213(d) and inserting section 213(d)).
 (59)The item relating to section 280H in the table of sections for part IX of subchapter B of chapter 1 is amended to read as follows:
						
							
								Sec. 280H. Limitation on certain amounts paid to employee-owners by personal service corporations
			 electing alternative taxable years..
 (60)Subparagraphs (F) and (G) of section 263(a)(1) are each amended by striking the semicolon at the end and inserting a comma.
 (61)Section 263(a)(1) is amended by redesignating subparagraphs (I) through (L) as subparagraphs (H) through (K), respectively.
 (62)Section 280C(a) is amended by striking and 1396(a), and inserting 1396(a),. (63)Section 280F(d)(4)(A)(iv) is amended by striking and at the end and inserting and.
 (64)The heading of section 331 is amended by striking shareholders and inserting shareholder. (65)Section 338(h)(3)(A)(iii) is amended by striking paragaraph and inserting paragraph.
 (66)The second sentence of section 355(h)(2)(B) is amended by striking of assets. (67)The heading of subpart C of part III of subchapter C of chapter 1 is amended by striking corporation and inserting corporations.
 (68)Section 362(a) is amended by striking the comma after acquired. (69)Section 368(a)(2)(F)(vii) is amended by striking (15 U.S.C. 80a-2(36)) and inserting (15 U.S.C. 80a–2(a)(36)).
 (70)Section 401(a)(2) is amended by striking determination).; and inserting determination));. (71)Section 401(a)(15) is amended by striking a trust and inserting A trust.
 (72)Section 401(a)(32)(A) is amended by striking section section both places it appears and inserting section. (73)Section 401(c)(2)(A)(iii) is amended by striking sections 3121(d)(3)(A), (C), or (D), without regard to paragraph (2) of section 1402(c) and inserting subparagraph (A), (C), or (D) of section 3121(d)(3), without regard to section 1402(c)(2).
 (74)Section 402(i) is amended by striking subparagraph (A) of subsection (d)(4) and inserting subsection (e)(4)(D)(i). (75)Section 404A(c)(4)(B) is amended by striking and at the end.
 (76)Section 408(a)(1) is amended by inserting or after subsection (d)(3). (77)Section 408(m)(3)(B) is amended by striking section 7 and inserting section 5.
 (78)Section 408A(d)(3)(B) is amended by adding a period at the end. (79)Section 408A(e)(2)(B) is amended by striking the subparagraph (A) and inserting subparagraph (A).
 (80)Section 409(n)(1)(A)(i) is amended by striking securities,,, and inserting securities,. (81)Section 409A(b)(3)(B)(i) is amended by striking the semicolon at the end and inserting a comma.
 (82)The item relating to section 413 in the table of sections for subpart B of part I of subchapter D of chapter 1 is amended to read as follows:
						
							
								Sec. 413. Collectively bargained plans, etc..
 (83)Section 411(a)(4)(A) is amended by striking the comma at the end and inserting a semicolon. (84)Section 411(b)(5)(B)(iv) is amended by striking similar amount and inserting similar account.
 (85)Section 412(c)(1)(A) is amended by adding a period at the end. (86)Section 412(c)(4)(B) is amended by inserting section before 433(d).
 (87)Section 412(c)(7)(B)(iii) is amended by striking the comma after subchapter D. (88)Section 414(l)(2)(G) is amended by striking banks in the heading thereof and inserting depository institutions.
 (89)Section 414(u)(6) is amended by striking section 403(b) and inserting section 403(b)). (90)Section 414(x)(1) is amended by striking are and inserting is.
 (91)Section 414(y)(1)(C)(i) is amended by striking of such Code. (92)Section 414(y)(2) is amended by striking subparagraph and inserting subparagraphs.
 (93)Section 418E is amended by striking subsection 432(b)(2) each place it appears and inserting section 432(b)(2). (94)Section 418E(d)(1), as amended by the preceding paragraph, is amended—
 (A)by striking section 432(b)(2),, and inserting section 432(b)(2),, and (B)by striking section 432(b)(2),) and inserting section 432(b)(2)).
 (95)Section 418E(e)(1)(A) is amended to read as follows:  (A)notify the Secretary and the parties described in section 101(f)(1) of the Employee Retirement Income Security Act of 1974 of that determination, and.
 (96)Section 419A(c)(6)(B) is amended by striking (42 U.S.C. 300gg-91(d)(3)) and inserting (42 U.S.C. 300gg–91(d)(3))). (97)Section 420(c)(1)(A) is amended by striking subsection (e)(1)(D) and inserting subsection (e)(1)(E).
 (98)Section 424(g) is amended by striking section 422(a)(2) and inserting sections 422(a)(2). (99)Section 430(c)(7)(E)(v)(II) is amended by inserting the after title I of.
 (100)Section 430(h)(2)(F) is amended by striking section 417(e)(3)(D)(i) and inserting section 417(e)(3)(D). (101)Section 431(d)(2)(B)(i) is amended by striking this Act and inserting the Pension Protection Act of 2006.
 (102)Section 432(b)(3)(A)(i) is amended by striking paragraph (5),, and inserting paragraph (5),. (103)Section 432(b)(3)(B) is amended by redesignating the clause (iv) relating to projections of critical and declining status as clause (v).
 (104)Section 432(b)(3)(D)(iv) is amended by inserting a comma after Labor. (105)Section 432(e)(8)(C)(iii) is amended by striking the Secretary shall and inserting The Secretary shall.
 (106)Section 432(g)(1) is amended by striking subsection (e)(9)) and inserting subsection (e)(9). (107)Section 433(c)(5)(C)(ii)(II) is amended by inserting of such Act after title IV.
 (108)The item relating to section 436 in the table of sections for subpart B of part III of subchapter D of chapter 1 is amended to read as follows:
						
							
								Sec. 436. Funding-based limits on benefits and benefit accruals under single-employer plans..
 (109)Section 447(h)(2)(A) is amended by striking employes and inserting employees. (110)Section 447(i)(5)(B) is amended by redesignating clause (iv) as clause (iii).
 (111)The heading of section 453B is amended by striking loss disposition and inserting loss on disposition. (112)Section 457(f)(4)(C)(i) is amended—
 (A)by striking section 9101 and inserting section 8101, and (B)by striking 7801), and inserting 7801)),.
 (113)Section 457A(d)(4) is amended— (A)by striking case a foreign and inserting case of a foreign, and
 (B)by striking had been and inserting been. (114)Section 458(b)(9) is amended by striking Repurchased in the heading thereof and inserting Repurchase.
 (115)Section 458(c)(1) is amended by striking regulations prescribed and inserting regulations prescribe. (116)Section 460(b)(2)(A) is amended by inserting a comma after first.
					(117)
 (A)Section 461 is amended by redesignating the second subsection (j) (relating to farming syndicate defined) as subsection (k).
 (B)Section 461(i)(4) is amended by striking subsection (j) and inserting subsection (k). (118)The heading of section 464 is amended by inserting expenses after farming.
 (119)Section 464(d)(2)(B)(iii) is amended by striking subsection (c)(2)(E) and inserting section 461(k)(2)(E). (120)Section 470(d)(2)(B) is amended by striking clause (ii) and inserting subparagraph (A)(ii).
 (121)The item relating to part VIII in the table of parts for subchapter F of chapter 1 is amended to read as follows:
						
							
								Part VIII. Certain savings entities.
 (122)Section 501(c)(14)(B)(iv) is amended by adding a period at the end. (123)Section 501(c)(19)(B) is amended by striking widows,, and inserting widows,.
 (124)Section 501(f)(3)(B) is amended by striking section 115(a) and inserting section 115. (125)The item relating to section 511 in the table of sections for part III of subchapter F of chapter 1 is amended to read as follows:
						
							
								Sec. 511. Imposition of tax on unrelated business income of charitable, etc., organizations..
 (126)Section 512(b)(19)(H)(iii) is amended by striking clause (i)(II) and inserting clause (i). (127)Section 529(c)(6) is amended by striking an Coverdell and inserting a Coverdell.
 (128)Section 529(e)(3)(A) is amended— (A)by striking the semicolon at the end of clause (i) and inserting a comma, and
 (B)by adding , and at the end of clause (ii). (129)Section 529A(d)(4) is amended by striking Achieving a Better Life Experience Act of 2014 and inserting Stephen Beck, Jr., ABLE Act of 2014.
 (130)Section 529A(e)(4) is amended by striking subparagraph section and inserting section. (131)Section 530(d)(9)(B) is amended by striking by the and inserting by.
 (132)Section 542(c)(5) is amended by striking the comma at the end and inserting a semicolon. (133)Section 542(c)(7) is amended by striking A small and inserting a small.
 (134)Section 543(a)(2)(B)(ii) is amended by striking section 563(d) and inserting section 563(c). (135)Section 543(d)(5)(A)(ii) is amended by striking section 563(d) and inserting section 563(c).
 (136)Section 613A(c)(7)(B) is amended by striking taxpayers and inserting taxpayer’s. (137)Section 642(c)(1) is amended by striking other then and inserting other than.
 (138)The item relating to section 661 in the table of sections for subpart C of part I of subchapter J of chapter 1 is amended to read as follows:
						
							
								Sec. 661. Deduction for estates and trusts accumulating income or distributing corpus..
 (139)Section 706(b)(5) is amended by striking section 584(h) and inserting section 584(i). (140)Section 751(c) is amended by striking and, sections both places it appears and inserting and sections.
 (141)Section 807(e)(7)(A)(i) is amended by striking subparagraph (C) and inserting subparagraph (B). (142)Section 810(c)(2)(B) is amended by striking corporations), and inserting corporations).
 (143)Section 810(d)(1) is amended by striking paragraphs (2) and (3) of section 804) or and inserting paragraph (2) of section 804) for. (144)Section 810(f) is amended by striking section 805(b)(5) and inserting section 805(b)(4).
 (145)Section 831(c) is amended by striking section 816(a)). and inserting section 816(a).. (146)Section 832(b)(7)(E)(ii)(II) is amended by striking the comma at the end and inserting a period.
 (147)Section 852(a)(1)(B) is amended by striking 265, and inserting 265 and. (148)Section 852(b)(2)(D) is amended by striking the deduction and inserting The deduction.
 (149)Subparagraphs (A) and (B) of section 856(c)(7) are each amended by striking paragraph (4)(B)(iii) and inserting paragraph (4)(B)(iv). (150)Paragraphs (1), (3), (4), and (5) of section 856(m) are each amended by striking subsection (c)(4)(B)(iii) and inserting subsection (c)(4)(B)(iv).
 (151)Section 857(b)(6)(J) is amended by striking section 856(c)(8) and inserting section 856(c)(10). (152)Section 860(f)(2)(A)(ii) is amended by striking decreased and inserting decrease.
 (153)Section 860(i) is amended by striking willfull and inserting willful. (154)Section 860G(a)(3)(A)(iii)(III) is amended by striking the period at the end and inserting a comma.
 (155)Section 864(d)(8) is amended by striking section 956(b)(3) and inserting section 956(c)(3). (156)Section 877(d)(4)(B)(i) is amended by striking in 957 and inserting in section 957.
 (157)Section 877A(g)(6) is amended by striking 220(e)(4) and inserting 220(f)(4). (158)Section 897(a)(1)(A) is amended by striking section 871(B)(1) and inserting section 871(b)(1).
 (159)The heading of section 897(k)(2) is amended by striking usrpi and inserting united states real property interest. (160)Section 904(d)(2)(B)(ii) is amended by striking subparagraph (E)(iii) or paragraph (3)(I) and inserting subparagraph (E)(ii) or paragraph (3)(H).
 (161)Section 907(c)(3)(C) is amended by striking the period after partnerships and inserting a comma. (162)Section 907(f)(1) is amended by striking year, and inserting years,.
 (163)Section 911(d)(8)(B)(i) is amended by striking (50 U.S.C. App. 1 et seq.) and inserting (50 U.S.C. 4301 et seq.). (164)Section 912(1)(B) is amended by striking (50 U.S.C., sec. 403e) and inserting (50 U.S.C. 3505).
 (165)Section 936(h)(5)(C)(i)(III)(a) is amended by striking corporations and inserting corporation’s. (166)Section 954(b)(5) is amended by striking income,, and inserting income,.
 (167)Section 954(b)(6) is amended by striking the comma after paragraph (2). (168)Section 956(c)(2)(E) is amended by striking section 953(a)(1) and inserting section 953(e)(2).
 (169)Section 956(e) is amended by striking provisons and inserting provisions. (170)Section 957(b) is amended by striking section 953(a)(1) and inserting section 953(e)(2).
 (171)Section 960(b)(3) is amended by striking Reconcilation and inserting Reconciliation. (172)The heading of section 993 is amended by inserting and special rules after Definitions.
 (173)Section 1016(a)(3)(D) is amended by inserting as in effect prior to its repeal by the Tax Reform Act of 1986 before (or the corresponding provisions of prior income tax laws). (174)Section 1033(h)(2) is amended by inserting is before located.
 (175)Section 1035(a)(1) is amended by striking ; or and inserting a semicolon. (176)Section 1059(d)(3) is amended by striking ; except that and all that follows and inserting and there shall not be taken into account any day which is more than 2 years after the date on which such share becomes ex-dividend..
 (177)Section 1092(a)(2)(B) is amended by striking with respect other in the last sentence and inserting with respect to other. (178)Section 1092(c)(4)(E) is amended by striking (other than subparagraph (B) thereof).
 (179)The item relating to section 1222 in the table of sections for part III of subchapter P of chapter 1 is amended to read as follows:
						
							
								Sec. 1222. Other terms relating to capital gains and losses..
 (180)The item relating to section 1252 in the table of sections for part IV of subchapter P of chapter 1 is amended to read as follows:
						
							
								Sec. 1252. Gain from disposition of farm land..
 (181)Section 1250(d)(3) is amended by striking paragraph (9) and inserting paragraph (6). (182)Section 1255(b)(2) is amended by striking 170(e), and inserting 170(e).
					(183)
 (A)Subparagraphs (B) and (C) of section 1256(e)(3) are each amended by striking section 464(e)(2) and inserting section 461(k)(4). (B)Section 1258(d)(5)(C) is amended by striking section 464(e)(2) and inserting section 461(k)(4).
 (184)Section 1257(c)(1) is amended— (A)by striking section 1201(4) and inserting section 1201(a)(7), and
 (B)by striking 16 U.S.C. 3801(4) and inserting 16 U.S.C. 3801(7). (185)Section 1257(c)(2) is amended—
 (A)by striking section 1201(6) and inserting section 1201(a)(10), and (B)by striking 16 U.S.C. 3801(6) and inserting 16 U.S.C. 3801(10).
 (186)Section 1274(b)(3)(B)(i) is amended by striking section 6662(d)(2)(C)(iii) and inserting section 6662(d)(2)(C)(ii). (187)Section 1276(a)(4) is amended by striking 871(a),, and inserting 871(a),.
 (188)Section 1278(b)(1) is amended by striking 871(a),, and inserting 871(a),. (189)Section 1286(f) is amended by striking and 305(e), and inserting and section 305(e),.
 (190)Section 1291(e) is amended by striking subsections (c) and (d) (e), and inserting subsections (c), (d), and (e). (191)Section 1298(b)(5)(B) is amended by striking section 951(f) and inserting section 951(c).
 (192)Section 1298(d)(2)(A) is amended by striking section 1296(a)(2) and inserting section 1297(a)(2). (193)Section 1298(e)(2)(B)(ii) is amended by striking provisons and inserting provisions.
 (194)Section 1355(f)(3) is amended by striking of which and inserting on which. (195)Section 1358(b)(1) is amended by striking section 1352(a)(2) and inserting section 1352(2).
 (196)Section 1358(c)(2) is amended by striking an person’s and inserting a person’s. (197)Sections 1361(f)(2), 1362(d)(3)(C)(v), and 4975(d)(16)(A) are each amended by striking 1813(w)(1)), and inserting 1813(w)(1))),.
 (198)Section 1362(f) is amended by striking may be during and inserting may be, during. (199)Section 1366(e) is amended by striking section 704(e)(3) and inserting section 704(e)(2).
 (200)Section 1368(f)(2) is amended by striking in included and inserting is included. (201)Section 1391(g)(3)(E)(ii) is amended by striking Interior and inserting the Interior.
 (202)Section 1394(b)(3)(B)(i)(II) is amended by striking subsection and inserting subsections. (203)Section 1397C(d)(5)(B) is amended by striking subparagraphs (A) or (B) and inserting subparagraph (A) or (B).
 (204)Section 1402(a)(1) is amended— (A)by striking section 1233(2) and inserting section 1233(a)(2), and
 (B)by striking 16 U.S.C. 3833(2) and inserting 16 U.S.C. 3833(a)(2). (205)Section 1402(b) is amended by striking 3211,. and inserting 3211..
 (206)The heading of section 1446 is amended by striking Withholding tax in the heading and inserting Withholding of tax. (207)Section 2031(c)(1) is amended by striking all that follows subparagraph (A) and inserting the following:
						
 (B)$500,000.. (208)Section 2031(c)(2) is amended by striking paragraph (5)). and inserting paragraph (5)))..
 (209)Section 2055(e)(3)(G) is amended by striking subparagraph (J) and inserting subparagraph (J)). (210)Section 2106(a)(4) is amended by inserting section before 2058(a).
 (211)Section 2522(c)(1) is amended by striking to of for and inserting to or for. (212)Section 2523(g)(1) is amended by striking noncharitable beneficiary and inserting beneficiary who is not a charitable beneficiary.
 (213)Section 2523(g)(2) is amended by striking noncharitable and inserting charitable. (214)Section 3101(a) is amended by adding a period at the end.
 (215)Section 3111(e)(5)(B) is amended by inserting the before meaning. (216)Section 3121(b)(5)(B)(i)(V) is amended by striking section 105(e)(2) and inserting section 104(e)(2).
 (217)Section 3121(b)(5)(H)(i) is amended by striking 1997 and inserting 1997,. (218)Section 3304(a)(4)(G)(ii) is amended by striking section 6402(f)(4)(B) and inserting section 6402(f)(4)(C).
 (219)Section 3306(b)(5)(F) is amended by striking the semicolon at the end and inserting a comma. (220)Section 3306(c)(19) is amended by striking Service and inserting service.
 (221)Section 3306(u) is amended by striking 25 U.S.C. 450b(e) and inserting 25 U.S.C. 5304(e). (222)Section 3306(v) is amended by striking this part and inserting this section.
 (223)Section 3309(d) is amended by striking 25 U.S.C. 450b(e) and inserting 25 U.S.C. 5304(e). (224) (A)Paragraphs (1), (2), (3), (4)(B), (5), (6), (8)(A)(ii), (8)(B), (8)(D), (9), (10)(B), (11), (12)(A), (12)(B), (12)(C), (13), (14), and (15) of section 3401(a) are each amended by striking ; or at the end and inserting a comma.
 (B)Paragraphs (4)(A), (8)(A)(i), (8)(C), (10)(A), (12)(D), and (22) of section 3401(a) are each amended by striking ; or at the end and inserting , or.
 (C)Section 3401(a)(12)(E) is amended by striking , or at the end and inserting a comma. (D)Paragraphs (16)(A), (16)(B), (17), (18), (19), (20), and (21) of section 3401(a) are each amended by striking the semicolon at the end and inserting a comma.
 (225)Section 3509(d)(1)(C) is amended by striking sections and inserting section. (226)Section 4051(a)(3) is amended by striking Secretary. and inserting Secretary)..
 (227)Section 4104(a)(1) is amended by striking section and inserting sections. (228)Section 4221(a) is amended by striking section 4051, and inserting section 4051.
 (229)The item relating to part III in the table of parts for subchapter C of chapter 33 is amended by striking relating and inserting applicable.
 (230)Section 4612(e)(2)(B)(ii)(I) is amended by striking tranferred and inserting transferred. (231)Section 4958(f)(1)(D) is amended by striking the period at the end and inserting a comma.
 (232)Section 4971(c)(3) is amended by striking applicable and and inserting applicable, and. (233)Section 4971(f) is amended by striking applicable for and inserting applicable, for.
 (234)Section 4971(g)(4)(C)(ii) is amended by striking section 432(i)(9) and inserting section 432(j)(9). (235)Section 4975(d)(3) is amended by striking an leveraged and inserting a leveraged.
 (236)Section 4975(d)(17) is amended by striking Any and inserting any. (237)Section 4975(d)(21) is amended by striking person person and inserting person.
 (238)Section 4975(f)(8)(C)(iv)(II) is amended by inserting subsection before (d)(17)(A)(ii). (239)Section 4975(f)(8)(F)(i)(I) is amended by striking adviser, and inserting adviser.
 (240)Section 4975(f)(8)(F)(i)(V) is amended by inserting of before the manner. (241)Section 4980B(f)(1) is amended by striking section 2162 of the Public Health Service Act and inserting section 1928(h)(6) of the Social Security Act (42 U.S.C. 1396s(h)(6)).
 (242)Section 4980B(f)(5)(C)(iii) is amended by striking section 2701(c)(2) and inserting section 2704(c)(2). (243)Section 4980I(b)(3)(C)(iv) is amended by striking the comma at the end and inserting a period.
 (244)Section 4980I(b)(3)(C)(v) is amended by striking for for and inserting for. (245)Section 5054(a)(3)(B) is amended by striking sections and inserting section.
 (246)Section 5066(d) is amended by striking section 5001(a)(5) and inserting section 5001(a)(4). (247)The item relating to subpart C in the table of subparts for part II of subchapter A of chapter 51 is amended to read as follows:
						
							
								Subpart C. Recordkeeping and registration by dealers.
 (248)The item relating to section 5178 in the table of sections for subchapter B of chapter 51 is amended to read as follows:
						
							
								Sec. 5178. Premises of distilled spirits plants..
 (249)Section 5182 is amended by striking section 5112 and inserting section 5121. (250)Section 5273(e)(2) is amended by striking section 5001(a)(6) and inserting section 5001(a)(5).
 (251)Section 5314(a)(2) is amended by striking section 5001(a)(10) and inserting section 5001(a)(9). (252)Section 5392(f) is amended by striking section 17(a)(5) and inserting section 117(a)(5).
 (253)Section 5512 is amended by striking section 5001(a)(7) and inserting section 5001(a)(6). (254)Section 5601(a)(15) is amended by striking Withdraws, and inserting withdraws,.
 (255)The heading of section 5603 is amended by inserting a comma after returns. (256)Section 5701(e) is amended by striking manufacturered and inserting manufactured.
 (257)The item relating to section 5847 in the table of sections for part I of subchapter B of chapter 53 is amended to read as follows:
						
							
								Sec. 5847. Effect on other laws..
 (258)Section 5847 is amended by striking section 414 of the Mutual Security Act of 1954 and inserting section 38 of the Arms Export Control Act (22 U.S.C. 2778). (259)The item relating to section 5852 in the table of sections for part II of subchapter B of chapter 53 is amended to read as follows:
						
							
								Sec. 5852. General transfer and making tax exemption..
 (260)The item relating to section 5853 in the table of sections for part II of subchapter B of chapter 53 is amended to read as follows:
						
							
								Sec. 5853. Transfer and making tax exemption available to certain governmental entities..
 (261)Section 6012(a)(6) is amended by striking and at the end. (262)Section 6012(a)(7) is amended by striking the period at the end and inserting ; and.
 (263)Section 6012(a)(8) is amended by striking section 63(c)(2)(D). and inserting section 63(c)(2)(C);. (264)Section 6033(b)(15) is amended by striking the period at the end and inserting , and.
 (265)Section 6039(d)(2) is amended to read as follows:  (2)the term employee stock purchase plan, see section 423(b)..
 (266)The table of sections for subpart B of part III of subchapter A of chapter 61 is amended by inserting after the item relating to section 6041 the following new item:
						
							
								Sec. 6041A. Returns regarding payments of remuneration for services and direct sales. .
 (267)The item relating to section 6050I in the table of sections for subpart B of part III of subchapter A of chapter 61 is amended to read as follows:
						
							
								Sec. 6050I. Returns relating to cash received in trade or business, etc..
 (268)The item relating to section 6050W in the table of sections for subpart B of part III of subchapter A of chapter 61 is amended to read as follows:
						
							
								Sec. 6050W. Returns relating to payments made in settlement of payment card and third party network
			 transactions..
 (269)Section 6050H(h)(3)(B)(i) is amended by striking Rural Housing Administration and inserting Rural Housing Service. (270)Section 6058(e) is amended by striking paragraph (1) and by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
 (271)Section 6059(b)(3)(B) is amended— (A)by striking the requirements and inserting that the requirements, and
 (B)by striking the period at the end and inserting a comma. (272)Section 6091(b)(2)(B)(ii) is amended by striking and at the end.
 (273)Section 6103(l)(7) is amended by striking of 1977 in the heading thereof. (274)Section 6103(l)(10)(A) is amended by striking request made under subsection (f)(5) and inserting notice submitted under subsection (f)(5)(C).
 (275)Section 6103(l)(10) is amended by striking so much of subparagraph (B) as precedes Any and inserting the following:  (B)Restriction on use of disclosed information (i). (276)Section 6103(l)(16)(A) is amended by striking subsection 6103(b)(6) and inserting section 6103(b)(6).
 (277)Section 6103(p)(3)(A) is amended by striking subsections and inserting subsection. (278)Section 6103(p)(3)(C)(ii) is amended by striking the comma at the end and inserting a period.
 (279)Section 6103(p)(4) is amended by striking 7(a)(ii) in the flush matter before subparagraph (A) and inserting (7)(A)(ii). (280)Section 6103(p)(4)(F)(ii) is amended—
 (A)by striking subsections and inserting subsection, and (B)by striking subsection (l)(21),,, and inserting subsection (l)(21),.
 (281)Section 6103(p)(4) is amended by striking subsection (l)(21),, both places it appears in the flush matter at the end and inserting subsection (l)(21),. (282)Section 6109(f) is amended by striking of 1977 in the heading thereof.
 (283)Section 6213(g)(2)(O) is amended by adding a comma at the end. (284)Section 6213(g)(2)(P) is amended—
 (A)by striking section 24(h)(2) and inserting section 24(g)(2), and (B)by striking subsection (h)(1) and inserting subsection (g)(1).
 (285)Section 6302(e)(2)(A) is amended by striking sections and inserting section. (286)Section 6311(d)(3)(D) is amended—
 (A)by striking section 103(f) and inserting section 103(g), and (B)by striking 1602(f) and inserting 1602(g).
 (287)Section 6330(d)(2) is amended by striking , and at the end and inserting a period. (288)Section 6334(a)(10)(A) is amended by striking V,, and inserting V,.
 (289)Section 6342(a) is amended by striking subsection (c)(2) and inserting subsection (d)(2). (290)Section 6402(a) is amended by striking (f) refund and inserting (f), refund.
 (291)Section 6402(c) is amended by striking of of and inserting of. (292)Section 6402(d)(2) is amended by striking section 402(a)(26) of the Social Security Act and inserting section 408(a)(3) of the Social Security Act (42 U.S.C. 608(a)(3)).
 (293)Section 6404(g)(2)(E) is amended by striking section 6664(d)(2)(A) and inserting section 6664(d)(3)(A). (294)Section 6420(i)(4) is amended by striking State and and inserting State (and.
 (295)Section 6421(c) is amended by striking (4) (5) and inserting (4), (5). (296)Section 6421(j)(3) is amended by striking State and and inserting State (and.
 (297)Section 6422 is amended— (A)by striking paragraph (7),
 (B)by redesignating paragraphs (8) through (12) as paragraphs (7) through (11), respectively, and (C)by striking for credit in paragraph (10) as so redesignated and inserting For credit.
 (298)Section 6425(c)(1)(A) is amended by striking The sum and inserting the sum. (299)Section 6426(b)(2)(A)(ii) is amended by striking cents.. and inserting cents..
 (300)Section 6501(m) is amended by striking any election and all that follows through (or any and inserting the following: any election under section 30B(h)(9), 30C(e)(4), 30D(e)(4), 35(g)(11), 40(f), 43, 45B, 45C(d)(4), 45H(g), or 51(j) (or any.
 (301)Section 6503(a)(1) is amended by striking section 6230(a)). and inserting section 6230(a)). (302)Section 6612(c) is amended—
 (A)by inserting sections before 2014(e), and (B)by striking and 6420 and inserting 6420.
 (303)The item relating to section 6651 in the table of sections for part I of subchapter A of chapter 68 is amended to read as follows:
						
							
								Sec. 6651. Failure to file tax return or to pay tax..
 (304)Each of the following sections are amended by inserting an amount equal to after increased by and by inserting for the calendar year after section 1(f)(3): (A)Section 6651(i).
 (B)Section 6652(c)(7)(A). (C)Section 6695(h)(1).
 (D)Section 6698(e)(1). (E)Section 6699(e)(1).
 (F)Section 6721(f)(1). (G)Section 6722(f)(1).
 (305)Section 6654(a) is amended by striking chapter 1 the tax and inserting chapter 1, the tax. (306)Section 6654(f)(3) is amended by striking taxes and inserting tax.
 (307)Section 6662(d)(3) is amended by striking section 6664(d)(2) and inserting section 6664(d)(3). (308)Section 6662 is amended by moving subsection (i) before subsection (j).
 (309)The heading of section 6676(c) is amended by striking reasonable basis and inserting reasonable cause. (310)The item relating to section 6684 in the table of sections for part I of subchapter B of chapter 68 is amended to read as follows:
						
							
								Sec. 6684. Assessable penalties with respect to liability for tax under chapter 42..
 (311)The item relating to section 6686 in the table of sections for part I of subchapter B of chapter 68 is amended to read as follows:
						
							
								Sec. 6686. Failure to file returns or supply information by DISC or former FSC..
 (312)Section 6679(a)(1) is amended by striking section 6046 and 6046A and inserting section 6046 or 6046A. (313)Section 6695(h)(2) is amended by striking subparagraph (A) and inserting paragraph (1).
 (314)Section 6695(h)(2)(B) is amended by striking clause (i) and inserting subparagraph (A). (315)Section 6696(a) is amended by striking section 6694, and inserting sections 6694,.
 (316)Section 6696(d)(1) is amended by striking section 6695, and inserting 6695,. (317)Section 6698(b)(2) is amended by adding a period at the end.
 (318)Section 6700(a) is amended by striking the $1,000 and inserting $1,000. (319)Section 6724(d)(1)(B)(xx) is amended by striking or at the end.
 (320)Section 6724(d)(1)(B)(xxi) is amended by striking and at the end. (321)Section 6724(d)(1) is amended by striking Such term also includes and inserting the following:
						
							Such term also includes.
 (322)Section 6724(d)(2)(F) is amended by striking the period at the end and inserting a comma. (323)Section 6724(d)(2)(M) is amended by striking (h)(2) relating and inserting (h)(2) (relating.
 (324)Section 6724(d)(2)(DD) is amended by adding a comma at the end. (325)Section 6863(a) is amended by striking 6852,, and inserting 6852,.
 (326)Section 6901(a)(1)(B) is amended by striking Code in and inserting Code, in. (327)Section 7275(b)(2) is amended by striking taxes, shall and inserting taxes,.
 (328)Section 7421(b)(2) is amended by striking Code in and inserting Code, in. (329) (A)Subsections (e) and (i) of section 7422 and sections 3121(b)(5)(E), 6110(j)(1)(B), 7428(a), and 7430(c)(6) are each amended by striking United States Claims Court and inserting United States Court of Federal Claims.
 (B)Subsections (a), (b), and (c)(1)(C)(iii) of section 7428 are each amended by striking Claims Court and inserting Court of Federal Claims. (C)The heading of section 4961(c)(1) is amended by striking united states claims court and inserting united states court of federal claims.
 (D)Section 6672(c)(2) is amended by striking Court of Claims and inserting Court of Federal Claims. (330)The item relating to section 7448 in the table of sections for part I of subchapter C of chapter 76 is amended to read as follows:
						
							
								Sec. 7448. Annuities to surviving spouses and dependent children of judges and special trial
			 judges..
 (331)Section 7448(j)(1)(A) is amended by striking Code,), and inserting Code),. (332)Section 7448(m) is amended by striking Code, and inserting Code),.
 (333)Section 7454(b) is amended by striking 4955),, and inserting 4955),. (334)Section 7654(d)(1) is amended by striking 50 App. U.S.C. 501 et seq. and inserting 50 U.S.C. 3901 et seq..
 (335)Section 7701(a)(36)(B) is amended by striking an ‘tax and inserting a ‘tax. (336)Section 7701(e)(5)(B) is amended by striking Reconcilation and inserting Reconciliation.
 (337)Section 7801(a)(2)(B) is amended— (A)by striking this Act and inserting the Homeland Security Act of 2002, and
 (B)by striking effective date of the Homeland Security Act of 2002 and inserting effective date of such Act. (338)Section 7809(c)(1) is amended by striking Work and inserting work.
 (339)Section 7851(a)(1)(A) is amended by striking , 4. (340)Section 7851(a)(1)(B) is amended by striking Chapters 3 and 5 and inserting Chapter 3.
 (341)Section 7871(c)(3)(D)(ii)(II) is amended by striking calender and inserting calendar. (342)Section 9003(b)(2) is amended by striking section 9006(d) and inserting section 9006(c).
 (343)Section 9011(b)(1) is amended by striking contrue and inserting construe. (344)Section 9502(d)(2) is amended by striking farms, and inserting farms),.
 (345)Section 9503(c)(5) is amended by striking and before October 1, 2011,. (346)Section 9508(c)(1) is amended by striking the Public and inserting Public.
 (347)Section 9701(a)(4) is amended by striking section 9713A and inserting section 9712. (348)Section 9704(d)(2)(B) is amended by striking 1232)), and inserting 1232),.
 (349)Section 9704(h) is amended by striking Secretary and inserting Commissioner. (350)Section 9705(b)(1) is amended by striking 1232(h) and inserting 1232.
 (351)Section 9705(b)(2) is amended by striking Acts and inserting Act. (352)Section 9711(c)(4)(B) is amended by striking paragraph (4)(C) and inserting paragraph (3)(C).
 (353)Section 9712(a)(4)(A) is amended by inserting section 402 of after subsections (h) and (i) of. (354)Section 9812(a)(3)(B)(i) is amended by striking the comma at the end and inserting a period.
 (355)Section 302 of division P of the Consolidated Appropriations Act, 2016 is amended— (A)in subsection (a), by inserting of the Internal Revenue Code of 1986 after section 48(a)(5)(C), and
 (B)in subsection (b), by inserting of such Code after section 48(a). (356)Section 32103(a) of the Fixing America’s Surface Transportation Act is amended by striking section 52106 and inserting section 32102.
					(b)General deadwood-Related provisions
 (1)Section 25A(c)(1) is amended by striking ($5,000 in the case of taxable years beginning before January 1, 2003). (2)Section 26(b)(2) is amended by striking subparagraph (P).
 (3)Section 32(l) is amended by striking , and any payment made to such individual (or such spouse) by an employer under section 3507,. (4) (A)Section 38(c)(5) is amended—
 (i)by striking all that precedes subparagraph (C) thereof and inserting the following:  (5)Rules related to eligible small businesses, (ii)by redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively, and
 (iii)by amending subparagraph (B) (as so redesignated) to read as follows:  (B)Treatment of partners and S corporation shareholdersFor purposes of paragraph (4)(B)(ii), any credit determined under section 41 with respect to a partnership or S corporation shall not be treated as a specified credit by any partner or shareholder unless such partner or shareholder meets the gross receipts test under subparagraph (A) for the taxable year in which such credit is treated as a current year business credit..
 (B)Section 38(c)(2)(A)(ii)(II) is amended by striking the eligible small business credits,. (C)Section 38(c)(4)(A)(ii)(II) is amended by striking the eligible small business credits and.
 (D)Section 38(c)(4)(B)(ii) is amended by striking (as defined in paragraph (5)(C), after application of rules similar to the rules of paragraph (5)(D)) and inserting (as defined in paragraph (5)(A) after application of the rules of paragraph (5)(B)).
 (5)Section 56(d)(1)(A)(ii)(I) is amended by inserting (as in effect before its repeal by the Tax Increase Prevention Act of 2014) after section 172(b)(1)(H). (6) (A)Section 139(c)(2) is amended by striking section 165(h)(3)(C)(i) and inserting section 165(i)(5)(A).
 (B)Section 7508A(a) is amended by striking section 165(h)(3)(C)(i) and inserting section 165(i)(5)(A). (7)Section 140(a) is amended by striking paragraph (2) and by redesignating paragraphs (3) through (6) as paragraphs (2) through (5), respectively.
 (8)Section 163(d)(4) is amended by striking subparagraph (E). (9)Section 168 is amended by striking subsection (n).
 (10)Section 172(b)(1)(D)(iv) is amended by striking subsection (h) and inserting subsection (g). (11)Section 246A(b)(1) is amended by striking without regard to section 243(d)(4).
 (12)Section 409 is amended by striking subsection (m). (13)Section 411(a)(3)(F)(i) is amended by striking under section 418D or.
 (14)Section 413(b)(6) is amended by striking and the last sentence of section 4971(a) in the last sentence. (15)Section 415(g) is amended by striking subsection (f)(3) and inserting subsection (f)(2).
					(16)
 (A)Section 419(e)(3)(A) is amended by striking (17), or (20) and inserting or (17). (B)Section 419A(g)(1) is amended by striking (17), or (20) and inserting or (17).
 (C)Section 419A(g)(2) is amended by striking (17), or (20) and inserting or (17). (D)Section 505 is amended—
 (i)in the heading thereof, by striking paragraph (9), (17), or (20) and inserting paragraph (9) or (17), (ii)in the heading of subsection (a), by striking paragraph (9) or (20) of section 501(c) and inserting section 501(c)(9),
 (iii)in subsection (a)(1), by striking paragraph (9) or (20) of subsection (c) of section 501 and inserting section 501(c)(9), and (iv)in subsection (c)(1), by striking paragraph (9), (17), or (20) and inserting paragraph (9) or (17).
 (E)Subparagraphs (A), (C), and (D) of section 512(a)(3) are each amended in the text thereof by striking (17), or (20) and inserting or (17).
 (F)Subparagraphs (B)(ii) and (E) of section 512(a)(3) are each amended in the text thereof by striking , (17), or (20) and inserting or (17). (G)The heading of section 512(a)(3) is amended by striking (17), or (20) and inserting or (17).
 (H)The heading of section 512(a)(3)(E) is amended by striking , (17), or (20) and inserting or (17). (I)The item relating to section 505 in the table of sections for part I of subchapter F of chapter 1 is amended to read as follows:
							
								
									Sec. 505. Additional requirements for organizations described in paragraph (9) or (17) of section
			 501(c)..
 (17)Section 501(p)(4) is amended by striking , 556(b)(2). (18)Section 530(b)(3) is amended—
 (A)by striking (as defined in section 170(e)(6)(F)(i)) in subparagraph (A)(iii), and (B)by adding at the end the following new subparagraph:
							
 (C)Computer technology or equipmentThe term computer technology or equipment means computer software (as defined by section 197(e)(3)(B)), computer or peripheral equipment (as defined by section 168(i)(2)(B)), and fiber optic cable related to computer use..
 (19)Section 593(b)(2)(D)(iv) is amended by striking (determined without regard to section 596). (20)Section 597(c)(1) is amended by striking or section 21A of the Federal Home Loan Bank Act.
 (21)Section 664(g)(3)(E) is amended by striking limitations under sections 415(c) and (e) and inserting limitation under section 415(c). (22)Section 810(b) is amended by striking paragraph (4).
 (23)Section 856(m) is amended by striking paragraph (6). (24)Section 871(a)(3) is amended by striking the last sentence thereof.
 (25)Section 992(d) is amended by striking paragraph (6) and by redesignating paragraph (7) as paragraph (6).
 (26)Section 1245(a)(3)(C) is amended by striking , 185. (27) (A)Section 1252(a)(1) is amended by striking during a taxable year beginning.
 (B)Section 1252(a)(1)(A) is amended— (i)by striking sections and inserting section, and
 (ii)by striking and 182 and all that follows through for expenditures and inserting for expenditures . (C)Section 1252(a)(2) is amended—
 (i)by striking sections and inserting section, and (ii)by striking or 182 and all that follows and inserting a period.
 (28)Section 3111 is amended by striking subsection (d). (29)Section 3127(b)(3) is amended by striking or 222(b).
 (30)Section 3221 is amended by striking subsection (c) and by redesignating subsection (d) as subsection (c).
 (31)Section 4481(d) is amended to read as follows:  (d)One tax liability per periodTo the extent that the tax imposed by this section is paid with respect to any highway motor vehicle for any taxable period, no further tax shall be imposed by this section for such taxable period with respect to such vehicle..
 (32)Section 4971(d) is amended by striking the last sentence. (33)Section 6050G(a)(2) is amended by striking (to the extent not previously taken into account under section 72(d)(1)).
 (34)Section 6215(b) is amended by striking paragraph (5) and by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively.
 (35)Section 6601(b) is amended by striking paragraph (2) and by redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively.
 (36)Section 6654(d)(1)(C)(i) is amended by striking by substituting and all that follows and inserting by substituting 110 percent for 100 percent.. (37)Section 6654(d)(1) is amended by striking subparagraph (D).
 (38)Part II of subchapter C of chapter 75 is amended by striking section 7326 (and by striking the item relating to such section in the table of sections for such part).
 (39)Section 7448(a)(5) is amended by striking , whether or not performing judicial duties under section 7443B. (40)Section 7448(a)(6) is amended by striking , and compensation received under section 7443B.
 (41)Section 7448(d) is amended by striking at 4 percent per annum to December 31, 1947, and 3 percent per annum thereafter and inserting at 3 percent per annum. (42)Section 7701(a)(19)(A) is amended by striking either (i) and all that follows through (ii).
 (43)Section 7701(a)(32)(A) is amended to read as follows:  (A)is subject by law to supervision and examination by State or Federal authority having supervision over such institutions, and.
					(c)Repeal of certain obsolete bond provisions
					(1)Certain rules with respect to bonds issued before July 2, 1982
 (A)Section 1271 is amended— (i)by striking subsection (c) and by redesignating subsection (d) as subsection (c), and
 (ii)by striking (and paragraph (2) of subsection (c)) in subsection (a)(2)(B). (B)Section 1272 is amended by striking subsection (b) and by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
 (C)Section 163(e)(1) is amended by striking In the case of any debt instrument issued after July 1, 1982, the portion of the original issue discount with respect to such debt instrument which is and inserting The portion of the original issue discount with respect to any debt instrument which is.
 (D)Section 163(j)(2)(C)(ii) is amended by striking or (b)(4). (E)Section 1271(a)(2)(A)(ii) is amended by striking subsection (a)(7) or (b)(4) of section 1272 and inserting section 1272(a)(7).
 (F)Section 1271(b)(1) is amended to read as follows:  (1)In generalThis section shall not apply to any obligation issued by a natural person before June 9, 1997..
 (G)Section 1272(a) is amended— (i)by striking on debt instruments issued after July 1, 1982, in the heading, and
 (ii)by striking issued after July 1, 1982 in paragraph (1). (H)Section 1278(a)(4)(B) is amended by striking or (b)(4).
 (I)The amendments made by this paragraph shall apply to debt instruments issued on or after July 2, 1982.
						(2)Certain rules with respect to stripped bonds purchased before July 2, 1982
 (A)Section 1286 is amended by striking subsection (c). (B)Subsections (a) and (b) of section 1286 are each amended by striking after July 1, 1982,.
 (C)Section 1286(e)(5) is amended by striking the last sentence. (D)The amendments made by this paragraph shall apply to bonds purchased on or after July 2, 1982.
						(3)Certain rules with respect to obligations issued before March 2, 1984
 (A)Section 1272(a)(2) is amended by striking subparagraph (D) and by redesignating subparagraph (E) as subparagraph (D).
 (B)Section 163(e)(4) is amended to read as follows:  (4)ExceptionThis subsection shall not apply to any debt instrument described in section 1272(a)(2)(D) (relating to loans between natural persons)..
 (C)The amendments made by this paragraph shall apply to obligations issued on or after March 2, 1984. (d)Deadwood provisions involving repeal of one or more sections (1)Energy efficient appliance credit (A)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45M (and by striking the item relating to such section in the table of sections for such subpart).
 (B)Conforming amendmentSection 38(b), as amended by the preceding provisions of this Act, is amended by striking paragraph (24) and by redesignating paragraphs (25) through (36) as paragraphs (24) through (35), respectively.
						(2)Qualifying therapeutic discovery project credit
 (A)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by striking section 48D (and by striking the item relating to such section in the table of sections for such subpart).
						(B)Conforming amendments
 (i)Section 49(a)(1)(C) is amended by adding and at the end of clause (iv), by striking , and at the end of clause (v) and inserting a period, and by striking clause (vi). (ii)Section 50(a)(2)(E) is amended by striking 48C(b)(2), or 48D(b)(4) and inserting or 48C(b)(2).
 (iii)Section 280C is amended by striking the subsection (g) which relates to the qualifying therapeutic discovery project credit.
 (C)Savings provisionIn the case of the repeal of section 48D(e)(1) of the Internal Revenue Code of 1986, the amendments made by this paragraph shall not apply to expenditures made in taxable years beginning before January 1, 2011.
						(3)DC Zone provisions
 (A)In generalChapter 1 is amended by striking subchapter W (and by striking the item relating to such subchapter in the table of subchapters for such chapter).
						(B)Conforming amendments
 (i)Section 23(c)(1) is amended by striking sections 25D and 1400C and inserting section 25D. (ii)Section 25(e)(1)(C) is amended by striking sections 23, 25D, and 1400C and inserting sections 23 and 25D.
 (iii)Section 45D(h) is amended by striking sections 1202, 1400B, and 1400F and inserting section 1202. (iv)Section 1016(a) is amended by striking paragraph (27).
 (v)Section 1202(a)(2)(B) is amended by inserting (as in effect before its repeal) after 1400B(b). (vi)Section 1223(13) is amended by striking sections 1202(a)(2), 1202(c)(2)(A), 1400B(b), and 1400F(b) and inserting subsections (a)(2) and (c)(2)(A) of section 1202.
 (vii)Section 1397B(b)(1) is amended by striking subparagraph (B). (C)Savings provisionsThe amendments made by this paragraph shall not apply to—
 (i)in the case of the repeal of section 1400A of the Internal Revenue Code of 1986, obligations described in section 1394 of such Code (as in effect before its repeal) which were issued before January 1, 2012,
 (ii)in the case of the repeal of section 1400B of such Code, DC Zone assets (as defined in such section, as in effect before its repeal) which were acquired by the taxpayer before January 1, 2012, and
 (iii)in the case of the repeal of section 1400C of such Code, principal residences acquired before January 1, 2012.
							(4)Renewal community provisions
 (A)In generalChapter 1 is amended by striking subchapter X (and by striking the item relating to such subchapter in the table of subchapters for such chapter).
						(B)Conforming amendments
							(i)
 (I)Section 469(i)(3) is amended by striking subparagraph (C) and by redesignating subparagraphs (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
 (II)Section 469(i)(3)(D), as so redesignated, is amended to read as follows:  (D)Ordering ruleParagraph (1) shall be applied for any taxable year—
 (i)first, to the passive activity loss, (ii)second, to the portion of the passive activity credit to which subparagraph (B) and (C) does not apply,
 (iii)third, to the portion of such credit to which subparagraph (B) applies, and (iv)then, to the portion of such credit to which subparagraph (C) applies..
 (III)Section 469(i)(6)(B) is amended— (aa)by striking , rehabilitation credit, or commercial revitalization deduction in the heading and inserting or rehabilitation credit,
 (bb)by adding or at the end of clause (i), (cc)by striking , or at the end of clause (ii) and inserting a comma, and
 (dd)by striking clause (iii). (IV)Section 1397B(b)(1), as amended by the preceding provisions of this Act, is amended by adding at the end the following new subparagraph:
									
 (B)ReferencesAny reference in this paragraph to section 1400F shall be treated as reference to such section before its repeal..
 (C)Savings provisionsThe amendments made by this paragraph shall not apply to— (i)in the case of the repeal of section 1400F of the Internal Revenue Code of 1986, qualified community assets (as defined in such section, as in effect before its repeal) which were acquired by the taxpayer before January 1, 2010,
 (ii)in the case of the repeal section 1400H of such Code, wages paid or incurred before January 1, 2010,
 (iii)in the case of the repeal of section 1400I of such Code, qualified revitalization buildings (as defined in such section, as in effect before its repeal) which were placed in service before January 1, 2010, and
 (iv)in the case of the repeal of section 1400J of such Code, property acquired before January 1, 2010. (5)Short-term regional benefits (A)In generalChapter 1 is amended by striking subchapter Y (and by striking the item relating to such subchapter in the table of subchapters for such chapter).
						(B)Conforming amendments
 (i)Section 38(b), as amended by the preceding provisions of this Act, is amended by striking paragraphs (26), (27), (28), and (29) and by redesignating paragraphs (30) through (35) as paragraphs (26) through (31), respectively.
 (ii)Section 38(c)(2)(A)(ii)(II), as amended by the preceding provisions of this Act, is amended by striking , the New York Liberty Zone business employee credit,.
 (iii)Section 38(c) is amended by striking paragraph (3). (iv)Section 54(c)(2) is amended by striking section 1400N(l),.
 (v)Section 280C(a), as amended by the preceding provisions of this Act, is amended by striking 1396(a), 1400P(b), and 1400R and inserting and 1396(a). (vi)Section 6033(b)(14) is amended by striking including the amount and use of qualified contributions to which section 1400S(a) applies,.
 (vii)Section 6049(d)(8)(A) is amended— (I)by striking or 1400N(l)(6), and
 (II)by striking or 1400N(l)(2)(D), as the case may be. (C)Savings provisionsThe amendments made by this paragraph shall not apply to—
 (i)in the case of the repeal of section 1400L(a) of the Internal Revenue Code of 1986, qualified wages (as defined in such section, as in effect before its repeal) which were paid or incurred before January 1, 2004,
 (ii)in the case of the repeal of subsections (b) and (f) of section 1400L of such Code, qualified New York Liberty Zone property (as defined in section 1400L(b) of such Code, as in effect before its repeal) placed in service before January 1, 2010,
 (iii)in the case of the repeal of section 1400L(c) of such Code, qualified New York Liberty Zone leasehold improvement property (as defined in such section, as in effect before its repeal) placed in service before January 1, 2007,
 (iv)in the case of the repeal of section 1400L(d) of such Code, qualified New York Liberty bonds (as defined in such section, as in effect before its repeal) issued before January 1, 2014,
 (v)in the case of the repeal of section 1400L(e) of such Code, advanced refundings before January 1, 2006,
 (vi)in the case of the repeal of section 1400L(g) of such Code, property which is compulsorily or involuntarily converted as a result of the terrorist attacks on September 11, 2001,
 (vii)in the case of the repeal of section 1400N(a) of such Code, obligations issued before January 1, 2012,
 (viii)in the case of the repeal of section 1400N(b) of such Code, advanced refundings before January 1, 2011,
 (ix)in the case of the repeal of section 1400N(d) of such Code, property placed in service before January 1, 2012,
 (x)in the case of the repeal of section 1400N(e) of such Code, property placed in service before January 1, 2009,
 (xi)in the case of the repeal of subsections (f) and (g) of section 1400N of such Code, amounts paid or incurred before January 1, 2008,
 (xii)in the case of the repeal of section 1400N(h) of such Code, amounts paid or incurred before January 1, 2012,
 (xiii)in the case of the repeal of section 1400N(k)(1)(B) of such Code, losses arising in taxable years beginning before January 1, 2008,
 (xiv)in the case of the repeal of section 1400N(l) of such Code, bonds issued before January 1, 2007, (xv)in the case of the repeal of section 1400Q(a) of such Code, distributions before January 1, 2007,
 (xvi)in the case of the repeal of section 1400Q(b) of such Code, contributions before March 1, 2006, (xvii)in the case of the repeal of section 1400Q(c) of such Code, loans made before January 1, 2007,
 (xviii)in the case of the repeal of section 1400R of such Code, wages paid or incurred before January 1, 2006,
 (xix)in the case of the repeal of section 1400S(a) of such Code, contributions paid before January 1, 2006,
 (xx)in the case of the repeal of section 1400T of such Code, financing provided before January 1, 2011, and
 (xxi)in the case of the repeal of part III of subchapter Y of chapter 1 of such Code, obligations issued before January 1, 2011.
							(6)Provisions related to COBRA premium assistance
 (A)In generalSubchapter B of chapter 65 is amended by striking section 6432 (and by striking the item relating to such section in the table of sections for such subchapter).
 (B)Notification requirementPart I of subchapter B of chapter 68 is amended by striking section 6720C (and by striking the item relating to such section in the table of sections for such part).
 (C)Exclusion from gross incomePart III of subchapter B of chapter 1 is amended by striking section 139C (and by striking the item relating to such section in the table of sections for such part).
 (e)General savings provision with respect to deadwood provisionsIf— (1)any provision amended or repealed by the amendments made by subsection (b) or (d) applied to—
 (A)any transaction occurring before the date of the enactment of this Act, (B)any property acquired before such date of enactment, or
 (C)any item of income, loss, deduction, or credit taken into account before such date of enactment, and
 (2)the treatment of such transaction, property, or item under such provision would (without regard to the amendments or repeals made by such subsection) affect the liability for tax for periods ending after such date of enactment,
					nothing in the amendments or repeals made by this section shall be construed to affect the
			 treatment of such transaction, property, or item for purposes of
			 determining liability for tax for periods ending after such date of
			 enactment.
